Exhibit 10.1

 

Execution Copy

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [*], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

License and Development Agreement

 

 

dated as of April 16, 2008

 

 

between

 

Celldex Therapeutics, Inc.

 

and

 

Pfizer Vaccines LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.  DEFINITIONS

1

 

 

 

SECTION 2.  HSR

13

 

 

SECTION 3.  LICENSES

13

 

 

3.1.

Exclusive Licenses to Pfizer

13

 

 

 

3.2.

Non-Exclusive Licenses to Celldex

14

 

 

 

3.3.

Non-Exclusive Research License

15

 

 

 

3.4.

Sublicenses

15

 

 

 

3.5.

Covenant Regarding *

16

 

 

 

3.6.

Celldex Retained Rights

16

 

 

SECTION 4.  DEVELOPMENT, REGULATORY APPROVALS AND MARKETING

16

 

 

4.1.

Development Plan

16

 

 

 

4.2.

Joint Clinical Development Committee

16

 

 

 

4.3.

Development Reports

17

 

 

 

4.4.

Records

18

 

 

 

4.5.

Diligence

18

 

 

 

4.6.

Development Costs

18

 

 

 

4.7.

Regulatory Affairs

19

 

 

 

4.8.

Manufacture and Supply

20

 

 

 

4.9.

Commercialization/Pricing

20

 

 

 

4.10.

Transition Plan

20

 

 

SECTION 5.  FEES AND ROYALTIES

20

 

 

5.1.

Effective Date Payment

20

 

 

 

5.2.

Equity

20

 

 

 

5.3.

Event Milestone Payments

20

 

 

 

5.4.

Additional Payment for *

23

 

 

 

5.5.

Sales Milestone Payment

23

 

 

 

5.6.

Royalty Payments

23

 

 

 

5.7.

Duration of Royalty Payments

24

 

 

 

5.8.

Royalty Payment Reductions

24

 

 

 

5.9.

Consideration for Technology License

25

 

i

--------------------------------------------------------------------------------


 

5.10.

Notices of Termination

25

 

 

SECTION 6.  ACCOUNTING AND PROCEDURES FOR PAYMENT

25

 

 

6.1.

Inter-Company Sales

25

 

 

 

6.2.

Currency

25

 

 

 

6.3.

Royalty Payments

26

 

 

 

6.4.

Method of Payments

26

 

 

 

6.5.

Inspection of Records

26

 

 

 

6.6.

Tax Matters

27

 

 

SECTION 7.  PATENTS AND INFRINGEMENT

27

 

 

7.1.

Ownership of Inventions

27

 

 

 

7.2.

Prosecution and Maintenance

28

 

 

 

7.3.

Filings and Correspondence

29

 

 

 

7.4.

Notices and Encumbrances

30

 

 

 

7.5.

Patent Term Extensions

31

 

 

 

7.6.

Interpretation of Patent Judgments

32

 

 

 

7.7.

Third Party Royalty Obligations

32

 

 

 

7.8.

Third Party Infringement

33

 

 

 

7.9.

Paragraph IV Notices

34

 

 

 

7.10.

Other Actions by a Third Party

34

 

 

 

7.11.

Alleged Infringement by Pfizer or Celldex

35

 

 

 

7.12.

Compensation to Inventors and Third Party Licensors

35

 

 

 

7.13.

Marking

35

 

 

SECTION 8.  CONFIDENTIALITY; PUBLICATION

35

 

 

8.1.

Confidential Information

35

 

 

 

8.2.

Publication

37

 

 

 

8.3.

Publicity

37

 

 

 

8.4.

Filing, Registration or Notification of this Agreement

37

 

 

SECTION 9.  REPRESENTATIONS AND WARRANTIES

38

 

 

9.1.

Celldex Representations and Warranties

38

 

 

 

9.2.

Pfizer Representations and Warranties

41

 

 

 

9.3.

Disclaimer of Warranty

42

 

ii

--------------------------------------------------------------------------------


 

9.4.

No Debarment

42

 

 

SECTION 10.  ADDITIONAL COVENANTS

43

 

 

10.1.

Restrictions on Transfer and Liens

43

 

 

 

10.2.

Third Party Licenses

43

 

 

 

10.3.

Compliance with Laws

43

 

 

 

10.4.

Conduct of Business

43

 

 

 

10.5.

Access to Information

43

 

 

SECTION 11.  TERM

44

 

 

11.1.

Term

44

 

 

 

11.2.

Prior to Effective Date

44

 

 

SECTION 12.  TERMINATION

44

 

 

12.1.

Termination Rights

44

 

 

 

12.2.

Accrued Obligations

45

 

 

 

12.3.

Effect of Termination

45

 

 

 

12.4.

Bankruptcy

47

 

 

SECTION 13.  INDEMNIFICATION

48

 

 

13.1.

Indemnification

48

 

 

 

13.2.

Losses

49

 

 

 

13.3.

Defense Procedures; Procedures for Third Party Claims

49

 

 

 

13.4.

Disclaimer of Liability for Consequential Damages

50

 

 

 

13.5.

Sole Remedy

51

 

 

SECTION 14.  GOVERNING LAW AND JURISDICTION

51

 

 

14.1.

Governing Law

51

 

 

 

14.2.

Jurisdiction

51

 

 

SECTION 15.  MISCELLANEOUS

51

 

 

 

15.1.

Force Majeure

51

 

 

 

15.2.

Severability

52

 

 

 

15.3.

Waivers

52

 

 

 

15.4.

Entire Agreement; Amendments

52

 

 

 

15.5.

Pfizer’s Right of Setoff

52

 

iii

--------------------------------------------------------------------------------


 

15.6.

Pfizer *

52

 

 

 

15.7.

Survival

53

 

 

 

15.8.

Assignment

53

 

 

 

15.9.

Independent Contractor

54

 

 

 

15.10.

Notices

54

 

 

 

15.11.

Third Party Beneficiaries

55

 

 

 

15.12.

Binding Effect

55

 

 

 

15.13.

Counterparts

55

 

 

 

15.14.

Headings

55

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBIT A

 

CELLDEX PATENT RIGHTS

EXHIBIT B

 

TRANSITION AND DEVELOPMENT PLANS

EXHIBIT C

 

STOCK PURCHASE AGREEMENT

EXHIBIT D

 

FORM OF PRESS RELEASE

EXHIBIT E

 

REDACTED AGREEMENT

EXHIBIT F

 

* CONSENT TO ASSIGNMENT

EXHIBIT G

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

Schedule 4.6(b)

 

*

Schedule 7.2

 

PATENT PROSECUTION

Schedule 9.1(c)

 

PATENT REPRESENTATIONS AND WARRANTIES

Schedule 9.1(f)

 

CELLDEX RESEARCH ARRANGEMENTS

Schedule 13.1

 

CELLDEX INDEMNIFICATION

 

--------------------------------------------------------------------------------


 

LICENSE  AND DEVELOPMENT AGREEMENT

 

This License and Development Agreement (this “Agreement”) dated as of April 16,
2008 between Celldex Therapeutics, Inc., a Delaware corporation and wholly-owned
subsidiary of Avant Immunotherapeutics, Inc., a Delaware corporation (“Avant”),
with offices located at 222 Cameron Drive, Suite 400, Phillipsburg, New Jersey 
08865 (“Celldex”), and Pfizer Vaccines LLC, a Delaware limited liability company
with offices located at 235 East 42nd Street, New York, New York 10017-5755
(“Pfizer”).

 

WHEREAS, Celldex owns or otherwise controls certain patents, patent
applications, technology, know-how and scientific and technical information
relating to an EGFRvIII mutant peptide comprising the amino acid sequence *;

 

WHEREAS, Pfizer has extensive experience and expertise in the development and
commercialization of pharmaceutical products, and desires to acquire an
exclusive license in the Territory (as defined below) to such patents, patent
applications, technology, know-how and scientific and technical information; and

 

WHEREAS, Celldex desires to grant such license to Pfizer;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein, Celldex and Pfizer hereby agree as follows:

 

Section 1.              DEFINITIONS.

 

For purposes of this Agreement, the following definitions shall be applicable:

 

1.1.          “Action” shall have the meaning assigned to it in Section 9.1(m).

 

1.2.          “Additional Component” means a therapeutically active (alone or in
combination) *.  Additional Component shall not include an inactive * component.

 

1.3.          “Affiliate” means any entity directly or indirectly controlled by,
controlling, or under common control with, a party to this Agreement, but only
for so long as such control shall continue.  For purposes of this definition,
“control” (including, with correlative meanings, “controlled by”, “controlling”
and “under common control with”) means (a) possession, direct or indirect, of
the power to direct or cause direction of the management or policies of an
entity (whether through ownership of securities or other ownership interests, by
contract or otherwise), or (b) beneficial ownership of at least 50% of the
voting securities or other ownership interest (whether directly or pursuant to
any option, warrant or other similar arrangement) or other comparable equity
interests of an entity.

 

1.4.          *.

 

1.5.          “* Supply Agreement” means the Supply Agreement, dated *, by and
between Celldex and *.

 

--------------------------------------------------------------------------------


 

1.6.          “BLA” means a Biologics License Application filed with the FDA in
accordance with the PHSA with respect to a biologic product, an analogous
application or filing with the FDA (such as a New Drug Application or NDA),
where such filing would be proper, for the purpose of obtaining approval to
market and sell a pharmaceutical product in the United States, or an analogous
application or filing with any Regulatory Authority outside of the United States
(including any supra-national agency such as the European Union) for the purpose
of obtaining approval to market and sell a pharmaceutical product in such
jurisdiction.

 

1.7.          “Business Day” means a day other than a Saturday, Sunday or bank
or other public holiday in New York, New York.

 

1.8.          “CDX-110” means the EGFRvIII mutant peptide consisting of the
amino acid sequence  *.

 

1.9.          “Celldex Confidential Information” means all information owned or
otherwise controlled by Celldex relating to Compounds, Licensed Products or
Diagnostic Assays, including Celldex Technology, as well as any other
information regarding the business and operations of Celldex, that is or has
been disclosed (whether orally or in writing) by Celldex to Pfizer or its
Affiliates to the extent that such information is not (a) as of the date of
disclosure to Pfizer, known to Pfizer or its Affiliates; or (b) disclosed in
published literature, or otherwise generally known to the public through no
breach by Pfizer of this Agreement; or (c) obtained by Pfizer or its Affiliates
from a Third Party free from any obligation of confidentiality to Celldex; or
(d) independently developed by Pfizer or its Affiliates without use of the
Celldex Confidential Information; or (e) in the reasonable opinion of legal
counsel, required to be disclosed under Law; provided that, in the case of (e),
Pfizer provides Celldex prior notice (to the extent practicable) of such
disclosure and agrees to cooperate, at the request and sole expense of Celldex,
with Celldex’s efforts to preserve the confidentiality of such information.

 

1.10.        “Celldex Controlled Patent Rights” shall have the meaning assigned
to it in Section 7.3(c).

 

1.11.        “Celldex Indemnified Parties” shall have the meaning assigned to it
in Section 13.1(b).

 

1.12.        “Celldex Indemnified Party” shall have the meaning assigned to it
in Section 13.1(b).

 

1.13.        “Celldex Patent Rights” means: (a) all Patent Rights owned or
otherwise controlled by Celldex as of the Effective Date that relate to a
Compound, Licensed Product or Diagnostic Assay, including the Patent Rights
listed in Exhibit A; and (b) all Patent Rights owned or otherwise controlled by
Celldex during the Term (other than Patent Rights owned or otherwise controlled
by Celldex as of the Effective Date) that are necessary or reasonably useful for
the research, development, making, having made, use, sale, offer for sale,
supply, causing to be supplied or importation of a Compound, Licensed Product or
Diagnostic Assay.  With respect to the Celldex Controlled Patent Rights,
Celldex’s rights and interests in such Celldex Controlled Patent Rights as of
the Effective Date are subject to the limitations set forth in the Third Party
Licenses as in effect as of the Effective Date.

 

2

--------------------------------------------------------------------------------


 

1.14.        “Celldex Research Arrangements” shall have the meaning assigned to
it in Section 9.1(f).

 

1.15.        “Celldex Sole Inventions” shall have the meaning assigned to it in
Section 7.1(a)(ii).

 

1.16.        “Celldex Sole Patent Rights” shall have the meaning assigned to it
in Section 7.1(a)(ii).

 

1.17.        “Celldex Technology” means any Technology owned or otherwise
controlled by Celldex as of the Effective Date or at any time during the Term.

 

1.18.        “Change of Control” means that any of the following has occurred:

 

(a)           any Person or group that is or contains a * becomes the beneficial
owner, directly or indirectly, of * or more of the outstanding Voting Stock or
voting power over Voting Stock of (i) Celldex or (ii) any one or more Persons
which are direct or indirect parent holding companies of Celldex or Affiliates
controlling Celldex (Celldex, together with the Persons described in clause
(ii), each hereinafter referred to, individually, as a “Celldex Group Company”
and, collectively, as the “Celldex Group Companies”); or

 

(b)           any Celldex Group Company enters into an agreement with any Person
or group that is or contains a  * providing for the sale or disposition of all
or substantially all of the assets of the Celldex Group Companies, on a
consolidated basis; or

 

(c)           any Celldex Group Company enters into an agreement with any Person
or group providing for a merger, reorganization, consolidation or other similar
transaction (or series of related transactions) of any Celldex Group Company
with such Person or any Affiliate of such Person, in each case, that is a  *
(other than with any of the Celldex Group Company’s wholly-owned subsidiaries)
or with such group that contains a  *, that results in the shareholders of the
applicable Celldex Group Company immediately before the occurrence of such
transaction (or series of transactions) beneficially owning less than a majority
of the outstanding Voting Stock or voting power over Voting Stock of the
surviving or newly-created entity in such transaction (or series of
transactions); or

 

(d)           a change in the board of directors of any Celldex Group Company in
which the individuals who constituted the board of directors of such Celldex
Group Company at the beginning of the two (2)-year period immediately preceding
such change (together with any other director whose election by the board of
directors of such Celldex Group Company or whose nomination for election by the
stockholders of such Celldex Group Company was approved by a vote of at least a
majority of the directors then in office either who were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office, provided that this clause (d) shall apply only if such
change in the board of directors occurred as a result of or in connection with
the votes or nominations of, proxy solicitations by or other action by a Person
or group that is or contains a  *; or

 

3

--------------------------------------------------------------------------------


 

(e)           any Celldex Group Company enters into an agreement with any Person
providing for the matters described in clause (a), (b) or (d) above.

 

For purposes of this definition of “Change of Control”:

 

(A) references to any Celldex Group Company shall be deemed to include all
successors in any merger, consolidation, reorganization or similar transaction
(or series of related transactions) preceding any transaction (or series of
related transactions) described above;

 

(B) “beneficial ownership” (and other correlative terms) means beneficial
ownership as defined in Rule 13d-3 under the Exchange Act; it being understood
and agreed that “beneficial ownership” shall also include any securities which
any Person or any of such person’s Affiliates has the right to acquire (whether
such right is exercisable immediately or only after the passage of time)
pursuant to any agreement, arrangement or understanding, or upon the exercise of
conversion rights, exchange rights, rights, warrants or options or otherwise;

 

(C) “group” means group as defined in the Exchange Act;

 

(D) “control” (including, with correlative meanings, “controlled by”,
“controlling” and “under common control with”) of an entity means possession,
direct or indirect, of (I) the power to direct or cause direction of the
management and policies of such entity (whether through ownership of securities
or partnership or other ownership interests, by contract or otherwise) or
(II) at least fifty percent (50%) of the voting securities (whether directly or
pursuant to any option, warrant or other similar arrangement) or other
comparable equity interests of such entity;

 

(E) *;

 

(F) “Person” means an individual, corporation, partnership, company, joint
venture, unincorporated organization, limited liability company or partnership,
sole proprietorship, association, bank, trust company or trust, whether or not
legal entities, or any Governmental Authority;

 

(G) “Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof; and

 

(H) “Voting Stock” means securities of any class or series of a corporation,
association or other entity, the holders of which are ordinarily, in the absence
of contingencies, entitled to vote generally in matters put before the
shareholders or members of such corporation, association or other entity.

 

1.19.        “Combination Product” means a Licensed Product containing (a) a
Compound and (b) one or more Additional Components or other therapeutically
active ingredients; provided that neither a Licensed Product  * nor a Licensed
Product  *will be considered a Combination Product.

 

4

--------------------------------------------------------------------------------


 

1.20.        “Commence” or “Commencement” means, when used with respect to a
clinical trial, the first dosing of the first patient for such trial.

 

1.21.        “Commercially Reasonable Efforts” means, with respect to the
efforts to be expended by a party with respect to the objective that is the
subject of such efforts, reasonable, good faith efforts and resources to
accomplish such objective that such party would normally use to accomplish a
similar objective under similar circumstances, it being understood and agreed
that with respect to the development or commercialization of a Licensed Product,
such efforts shall be similar to those efforts and resources consistent with the
usual practice of such party in pursuing the development or commercialization of
pharmaceutical products owned by it or to which it otherwise has rights that are
of similar market potential as the Licensed Products, taking into account all
relevant factors including product labeling or anticipated labeling, present and
future market potential, past performance of Licensed Products and such party’s
own pharmaceutical products that are of similar market potential, financial
return, medical and clinical considerations, present and future regulatory
environment and competitive market conditions, all as measured by the facts and
circumstances at the time such efforts are due.

 

1.22.        “Compound” means a peptide that comprises at least a portion of an
EGFRvIII comprising the amino acid sequence  *.  For the avoidance of doubt,
when any other component of such a peptide, protein or molecule is itself a
therapeutically active ingredient, such component shall be deemed to be a
“therapeutically active ingredient” for purposes of the definition of
Combination Product in Section 1.19 and the definition of Net Sales in
Section 1.63, except where such other component is  *.

 

1.23.        “Courts” shall have the meaning assigned to it in Section 14.2.

 

1.24.        “Cover(ed)” means, with respect to any Patent Right and the subject
matter at issue, that, but for a license granted under a Valid Claim of such
Patent Right, the manufacture, use, sale, offer for sale or importation of the
subject matter at issue would infringe such Valid Claim, or, in the case of a
Patent Right that is a patent application, would infringe a Valid Claim in such
patent application if it were to issue as a patent.

 

1.25.        “CPI” means the Consumer Price Index – Urban Wage Earners and
Clerical Workers, U.S. City Average, All Items, published by the United States
Department of Labor, Bureau of Statistics (or its successor equivalent index).

 

1.26.        “Development Committee Meeting” shall have the meaning assigned to
it in Section 4.2(b).

 

1.27.        “Development Plan” shall have the meaning assigned to it in
Section 4.1.

 

1.28.        “Diagnostic Assay” means any diagnostic method, product or
composition of matter for assessing the presence or level of EGFRvIII, or
nucleic acids encoding the same or portions thereof, in a sample useful to the
research, development or commercialization of any Compound or Licensed Product.

 

1.29.        “Diagnostic Assay License” shall have the meaning assigned to it in
Section 7.7.

 

5

--------------------------------------------------------------------------------


 

1.30.        “Diagnostic Assay Sublicense Payments” shall have the meaning
assigned to it in Section 7.7.

 

1.31.        “DoJ” shall have the meaning assigned to it in Section 2.

 

1.32.        “Effective Date” means the date that this Agreement has been
fully-executed by Celldex and Pfizer, or, if a filing is required under the HSR
Act, the later of (a) the date upon which the applicable waiting period under
the HSR Act shall have expired or been terminated with respect to this Agreement
and (b) the date on which any government investigations opened by means of a
second request or otherwise shall have been closed.

 

1.33.        “EGFR” means Epidermal Growth Factor Receptor.

 

1.34.        “EGFRvIII” means EGFR variant III peptide, a variant of EGFR, *.

 

1.35.        “EMEA” means the European Medicines Agency.

 

1.36.        “Event Milestone” shall have the meaning assigned to it in
Section 5.3(a).

 

1.37.        “Event Milestone Payments” means the amounts set forth in
Section 5.3 opposite the respective Event Milestones.

 

1.38.        “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

 

1.39.        “FDCA” means the U.S. Federal Food, Drug, and Cosmetic Act, as
amended, and the regulations promulgated thereunder.

 

1.40.        “FTC” shall have the meaning assigned to it in Section 2.

 

1.41.        “FTE” means a full-time equivalent person year (consisting of a
total of 1,800 hours) of work.

 

1.42.        “FTE Rate” means  *.

 

1.43.        “GBM” means any indication for the treatment, prevention or control
of glioblastoma multiforme.

 

1.44.        *.

 

1.45.        “Governmental Authority” means any court, agency, department,
authority or other instrumentality of any nation, state, county, city or other
political subdivision.

 

1.46.        “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

 

1.47.        “IND” means an Investigational New Drug Application submitted under
the PHSA or FDCA; or an analogous application or filing with any analogous
agency or Regulatory

 

6

--------------------------------------------------------------------------------


 

Authority outside of the United States under any analogous foreign Law for the
purposes of obtaining permission to conduct human clinical studies.

 

1.48.        “Indemnified Party” shall have the meaning assigned to it in
Section 13.3.

 

1.49.        “Indemnifying Party” shall have the meaning assigned to it in
Section 13.3.

 

1.50.        “Invention” shall mean any process, method, composition of matter,
article of manufacture, discovery, improvement or finding that is conceived
during the Term.

 

1.51.        “Investigation” shall have the meaning assigned to it in
Section 9.1(m).

 

1.52.        “Joint Clinical Development Committee” or “JCDC” shall have the
meaning assigned to it in Section 4.2(a).

 

1.53.        “Joint Inventions” shall have the meaning assigned to it in
Section 7.1(b).

 

1.54.        “Joint Patent Rights” shall have the meaning assigned to it in
Section 7.1(b).

 

1.55.        “Knowledge” means, with respect to a party, the knowledge of the
employees of such party  who would be reasonably expected to have knowledge of
the matter in question after reasonable investigation of documents and
correspondence of such party  and inquiry of any other employees of such party
who may reasonably be expected to have such knowledge.  Any individual who is an
employee of Avant or another Affiliate of Celldex as of the date hereof or as of
the Effective Date and who was an employee of Celldex prior to or on March 7,
2008 shall be deemed to be an employee of Celldex solely for the purposes of
this definition of “Knowledge.”

 

1.56.        “Launch” means the first shipment of a Licensed Product in
commercial quantities for commercial sale by Pfizer, its Affiliates or its
sublicensees to a Third Party in a country in the Territory after receipt by
Pfizer, its Affiliates or its sublicensees of the first Regulatory Approval for
such Licensed Product in such country.

 

1.57.        “Laws” means all laws, statutes, rules, regulations, orders,
judgments and/or ordinances of any Governmental Authority.

 

1.58.        “Licensed Product” means any pharmaceutical product that contains a
Compound, the manufacture, use, sale, offer for sale or importation of which
(a) is Covered by a Valid Claim or (b) embodies or incorporates Celldex
Technology.  All dosage forms and formulations of a Licensed Product that
contain the same Compound shall be considered to be the same Licensed Product.

 

1.59.        “Litigation Conditions” shall have the meaning assigned to it in
Section 13.3(a).

 

1.60.        “Losses” shall have the meaning assigned to it in Section 13.2.

 

1.61.        “Major EU Countries” means  *.

 

1.62.        “Meeting Period” shall have the meaning assigned to it in
Section 4.2(b).

 

7

--------------------------------------------------------------------------------


 

1.63.        “Net Sales” means:

 

(a)           with respect to a Licensed Product that is not a Combination
Product, the gross amount invoiced by Pfizer, its Affiliates and its
sublicensees of such Licensed Product to Third Parties, less (i) actual bad
debts related to such Licensed Product and (ii) sales returns and allowances
actually paid, granted or accrued, including, trade, quantity and cash discounts
and any other adjustments, including, those granted on account of price
adjustments, billing errors, rejected goods, damaged or defective goods,
recalls, returns, rebates, chargeback rebates, reimbursements or similar
payments granted or given to wholesalers or other distributors, buying groups,
health care insurance carriers or other institutions, adjustments arising from
consumer discount programs or other similar programs, customs or excise duties,
sales tax, consumption tax, value added tax, and other taxes (except income
taxes) or duties relating to sales (including taxes paid by Pfizer, its
Affiliates or sublicensees to the United States government or an instrumentality
thereof under 26 U.S.C. § 4131 or other similar legislation, or to any state
government or foreign government, pursuant to a statutory scheme to insure
against liability arising out of the manufacture, use or sale of vaccine
products), any payment in respect of sales to the United States government, any
state government or any foreign government, or to any other Governmental
Authority, or with respect to any government-subsidized program or managed care
organization, and freight and insurance (to the extent that Pfizer bears the
cost of freight and insurance for a Licensed Product); and

 

(b)           with respect to a Combination Product,

 

(i)            if (1) the Licensed Product contained in such Combination Product
and (2) the products that collectively contain, as their respective sole active
ingredient(s), all of the other Additional Components and other therapeutically
active ingredients, as the case may be, included in such Combination Product,
are sold separately by any of Pfizer, its Affiliates and/or any Third Party in
such country during such Pfizer Quarter when Pfizer, its Affiliates or
sublicensees sells such Combination Product, the Net Sales attributable to such
Combination Product during such Pfizer Quarter shall be calculated by  *, during
such Pfizer Quarter in such country, for the Licensed Product contained in such
Combination Product  *, during such Pfizer Quarter in such country, for the
products described in clause (2) above;

 

(ii)           if Pfizer and/or its Affiliates and/or any Third Party separately
sells, in such country during such Pfizer Quarter when it sells such Combination
Product, the Licensed Product contained in such Combination Product as a
separate product but does not separately sell, in such country, products that
collectively contain as their respective sole active ingredient(s) all of the
other Additional Components and other therapeutically active ingredients, as the
case may be, included in the Combination Product, the Net Sales attributable to
such Combination Product during such Pfizer Quarter shall be calculated by  *,
during such Pfizer Quarter in such country, for the Licensed Product contained
in such Combination Product, *, during such Pfizer Quarter in such country, for
the Combination Product; provided, however, that in the event  *, the Net Sales
attributable to such Combination Product during such Pfizer Quarter shall be
calculated by  *;

 

8

--------------------------------------------------------------------------------


 

(iii)          if (1) Pfizer and/or its Affiliates and/or any Third Party do not
separately sell, in such country during such Pfizer Quarter when it sells such
Combination Product, the Licensed Product contained in such Combination Product
as a separate product and (2) such Combination Product does not contain any
Third Party Components (as defined below), the Net Sales attributable to such
Combination Product during such Pfizer Quarter shall be calculated by
multiplying the Net Sales of such Combination Product, as determined in
accordance with clause (a) hereof, by  *; and

 

(iv)          if none of clauses (i), (ii) or (iii) above apply, the Net Sales
attributable to such Combination Product during such Pfizer Quarter shall be
calculated by multiplying the Net Sales of such Combination Product by D/(D+E)
where D is the fair market value of the portion of the Combination Product that
contains the Licensed Product and E is the fair market value of the portion of
the Combination Product containing the Third Party Components and any other
Additional Components included in such Combination Product, as such fair market
values are reasonably determined in good faith by Pfizer in consultation with
Celldex.  “Third Party Component” means any Additional Component or other
therapeutically active ingredient the rights to which are owned by a Third Party
and not licensed hereunder to Pfizer.

 

Net Sales shall be determined from books and records maintained in accordance
with generally acceptable accounting principles in the United States, as
consistently applied by Pfizer with respect to sales of all its pharmaceutical
products.

 

1.64.        “* Licensed Product” means a Licensed Product that does not contain
CDX-110.

 

1.65.        “*” shall have the meaning assigned to it in Section 5.6(d).

 

1.66.        “Paragraph IV Notice” shall have the meaning assigned to it in
Section 7.9(a).

 

1.67.        “Patent Rights” means patents and patent applications, whether
domestic or foreign, including all continuations, continuations-in-part,
divisions, provisionals and renewals, and letters of patent granted with respect
to any of the foregoing, patents of addition, supplementary protection
certificates, registration or confirmation patents and all reissues,
re-examination and extensions thereof.

 

1.68.        “Pfizer Applied Technology” means, with respect to any Licensed
Product, Technology owned or otherwise controlled by Pfizer as of the Effective
Date or at any time during the Term (other than as a result of the licenses
granted by Celldex to Pfizer under this Agreement) that (a) * prior to any
termination of this Agreement, provided that such Pfizer Technology is  * prior
to any termination of this Agreement; provided that, with respect to each of
clauses (a) and (b) of this Section 1.68, such  *.

 

1.69.        “Pfizer Chair” shall have the meaning assigned to it in
Section 4.2(a).

 

1.70.        “Pfizer Confidential Information” means all information owned or
otherwise controlled by Pfizer relating to Compounds, Licensed Products or
Diagnostic Assays, including Pfizer Applied Technology, as well as any other
information regarding the business and operations of Pfizer, that is or has been
disclosed (whether orally or in writing) by Pfizer to

 

9

--------------------------------------------------------------------------------


 

Celldex or its Affiliates to the extent that such information is not (a) as of
the date of disclosure known to Celldex or its Affiliates; or (b) disclosed in
published literature, or otherwise generally known to the public through no
breach by Celldex of this Agreement; or (c) obtained by Celldex or its
Affiliates from a Third Party free from any obligation of confidentiality to
Pfizer; or (d) independently developed by Celldex or its Affiliates without use
of the Pfizer Confidential Information; or (e) in the reasonable opinion of
legal counsel, required to be disclosed under Law; provided that, in the case of
(e), Celldex provides Pfizer prior notice (to the extent practicable) of such
disclosure and agrees to cooperate, at the request and sole expense of Pfizer,
with Pfizer’s efforts to preserve the confidentiality of such information.

 

1.71.        “Pfizer Indemnified Parties” shall have the meaning assigned to it
in Section 13.1(a).

 

1.72.        “Pfizer Indemnified Party” shall have the meaning assigned to it in
Section 13.1(a).

 

1.73.        “Pfizer Patent Rights” means all Patent Rights that (a) are owned
or otherwise controlled by Pfizer as of the Effective Date or at any time during
the Term (other than as a result of the licenses granted by Celldex to Pfizer
under this Agreement) and (b) claim any Pfizer Applied Technology.

 

1.74.        “Pfizer Quarter” means each of the four (4) thirteen (13) week
periods (a) with respect to the United States, commencing on January 1 of any
calendar year, and (b) with respect to any country in the Territory other than
the United States, commencing on December 1 of any calendar year.

 

1.75.        “Pfizer Sole Inventions” shall have the meaning assigned to it in
Section 7.1(a)(i).

 

1.76.        “Pfizer Sole Patent Rights” shall have the meaning assigned to it
in Section 7.1(a)(i).

 

1.77.        “Pfizer Year” means the twelve (12) month period (i) with respect
to the United States, commencing on January 1 of any calendar year, and
(ii) with respect to any country in the Territory other than the United States,
commencing on December 1 of any calendar year.

 

1.78.        “Phase II Clinical Study” means a clinical study generally
consistent with U.S. 21 C.F.R. § 312.21(b), or any foreign counterpart thereof,
with respect to a Licensed Product anywhere in the Territory.

 

1.79.        “Phase III Clinical Study” means a clinical study generally
consistent with U.S. 21 C.F.R. § 312.21(c) or any foreign counterpart thereof
with respect to a Licensed Product anywhere in the Territory.

 

1.80.        “PHSA” means the U.S. Public Health Service Act, as amended, and
the regulations promulgated thereunder.

 

1.81.        “Redacted Agreement” shall have the meaning assigned to it in
Section 8.4.

 

10

--------------------------------------------------------------------------------


 

1.82.        “Regulatory Approval” means any and all approvals, with respect to
any jurisdiction, or authorizations of a Regulatory Authority, that are
necessary for the commercial manufacture, distribution, use, marketing or sale
of a pharmaceutical product or diagnostic assay in such jurisdiction.

 

1.83.        “Regulatory Authority” means, in respect of a particular country or
jurisdiction, the Governmental Authority having responsibility for granting
Regulatory Approvals in such country or jurisdiction.

 

1.84.        “Regulatory Exclusivity Period” means, with respect to a Licensed
Product in a particular country or jurisdiction, the period of time in which no
product of a Third Party that contains the same active ingredient(s) as such
Licensed Product (and no additional active ingredient(s)) could receive
Regulatory Approval, *, in such country or jurisdiction for an indication for
which such Licensed Product has received Regulatory Approval.

 

1.85.        “Reimbursable Development Costs” means the following costs incurred
by Celldex in the performance of its obligations in accordance with the
Development Plan and related budget:

 

(a)           * costs and expenses incurred;

 

(b)           the costs of  *, which costs shall be determined based on the  *
set forth in the Development Plan; and

 

(c)           any other costs incurred that are expressly approved by the JCDC.

 

1.86.        “Reverted Product” shall have the meaning assigned to it in
Section 12.3(d)(i).

 

1.87.        “Reverted Product Patent Rights”  shall have the meaning assigned
to it in Section 12.3(d)(ii).

 

1.88.        “Royalty Reduction Limit” shall have the meaning assigned to it in
Section 7.7.

 

1.89.        “Royalty Term” means, on a country-by-country and Licensed
Product-by-Licensed Product basis, and subject to the provisions of Sections
5.6(e) and 5.8, the period commencing upon  * in a country and ending upon  *.

 

1.90.        “Sales Milestone Payment” shall have the meaning assigned to it in
Section 5.5.

 

1.91.        “Second Indication” means any indication other than  *.

 

1.92.        “Sole Inventions” shall have the meaning assigned to it in
Section 7.1(a).

 

1.93.        “Stock Purchase Agreement” shall have the meaning assigned to it in
Section 5.2.

 

1.94.        “Successful Resolution of the  *” shall have the meaning assigned
to it in Section 5.3(a).

 

11

--------------------------------------------------------------------------------


 

1.95.        “Technology” means all materials, technology, data, technical and
scientific information, know-how, expertise and trade secrets that relate to or
are used in connection with EGFRvIII or any Compound, Licensed Product or
Diagnostic Assay, including any intellectual property rights embodying any of
the foregoing, but excluding any Patent Rights.

 

1.96.        “Term” means the period of time commencing on the Effective Date
and ending on the earlier of (a) the last to expire Royalty Term or (b) the
effective date of termination of this Agreement pursuant to Section 12.1.

 

1.97.        “Territory” means the entire world.

 

1.98.        “Third Party” means any person or entity other than Pfizer, Celldex
or any of their respective Affiliates.

 

1.99.        “Third Party Agreement” shall have the meaning assigned to it in
Section 9.1(i).

 

1.100.      “Third Party Claim” shall have the meaning assigned to it in
Section 13.3.

 

1.101.      “Third Party License” means each of the following: *.

 

1.102.      “Third Party Licensor” means: *.

 

1.103.      “Third Party Licensor Lien” shall have the meaning assigned to it in
Section 9.1(f).

 

1.104.      “Transition Plan” shall have the meaning assigned to it in
Section 4.10.

 

1.105.      “*” means, collectively, *.

 

1.106.      “Valid Claim” means:

 

(a)           any claim of an issued and unexpired patent (including extensions
and supplementary protection certificates thereof) contained in the Celldex
Patent Rights or Joint Patent Rights that (i) has not been rejected, revoked or
held unenforceable or invalid by a final, nonappealable decision of a court or
other Governmental Authority of competent jurisdiction or unappealed within the
time allowable for appeal and (ii) has not been explicitly disclaimed or
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise; and

 

(b)           any claim of a patent application contained in the Celldex
Controlled Patent Rights that (i) has not been pending for more than  * years
from the Effective Date, (ii) has not been rejected, revoked or held
unenforceable or invalid by a final, nonappealable decision of a court or other
Governmental Authority of competent jurisdiction or unappealed within the time
allowable for appeal and (iii) has not been explicitly disclaimed or admitted to
be invalid or unenforceable through reissue, disclaimer or otherwise.

 

12

--------------------------------------------------------------------------------


 

1.107.      Construction.  Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement:
(a) “include”, “includes” and “including” are not limiting and mean include,
includes and including, without limitation; (b) definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms; (c) references to an agreement, statute or instrument mean such
agreement, statute or instrument as from time to time amended, modified or
supplemented; (d) references to a person are also to its permitted successors
and assigns; (e) references to an “Article”, “Section”, “Exhibit” or “Schedule”
refer to an Article or Section of, or any Exhibit or Schedule to, this Agreement
unless otherwise indicated; (f) the word “will” shall be construed to have the
same meaning and effect as the word “shall”; and (g) the word “any” shall mean
“any and all” unless otherwise indicated by context.

 

Section 2.              HSR.

 

Pfizer (or its Affiliate) and Celldex (or its Affiliate) shall use Commercially
Reasonable Efforts to take (a) all actions necessary to make any filing required
under the HSR Act, as determined by Pfizer in its sole discretion, and (b) reply
at the earliest practicable date to any requests for information received from
the United States Federal Trade Commission (“FTC”) or Antitrust Division of the
United States Department of Justice (“DoJ”) pursuant to the HSR Act.  The
parties shall, to the extent reasonably practicable, consult with one another
prior to making any filings, responses to inquiries or other contacts with the
FTC or DoJ concerning the transactions contemplated hereby.  Each party will
bear its own expenses in connection with activities under this Section 2, except
that Pfizer shall be responsible for the fees due from each party to the FTC in
respect of such filings.

 

Section 3.              LICENSES.

 

3.1.          Exclusive Licenses to Pfizer.

 

(a)           Subject to the terms of this Agreement, Celldex hereby grants to
Pfizer, and Pfizer hereby accepts:

 

(i)            an exclusive license (even as to Celldex and its Affiliates),
including the right to sublicense subject to Section 3.4, under the Celldex
Patent Rights, to research, develop, make, have made, use, sell, offer for sale,
supply, cause to be supplied and import Compounds and Licensed Products in the
Territory; provided, however, that Pfizer shall have no right under this
Section 3.1(a)(i) to sell any Compound that is not a Licensed Product except to
its Affiliates, Third Party contractors and sublicensees for purposes reasonably
related to researching, developing, making, having made, using, selling,
offering for sale, supplying, causing to be supplied and importing Licensed
Products and Diagnostic Assays in the Territory;

 

(ii)           an exclusive license (even as to Celldex and its Affiliates),
including the right to sublicense subject to Section 3.4, to use Celldex
Technology and Celldex Confidential Information in connection with the research,
development, making, having made, use, sale, offer for sale, supply, causing to
be supplied and importation of Compounds and Licensed Products in the Territory;
provided, however, that Pfizer shall

 

13

--------------------------------------------------------------------------------


 

have no right under this Section 3.1(a)(ii) to sell any Compound that is not a
Licensed Product except to its Affiliates, Third Party contractors and
sublicensees for purposes reasonably related to researching, developing, making,
having made, using, selling, offering for sale, supplying, causing to be
supplied and importing Licensed Products and Diagnostic Assays in the Territory;

 

(iii)          an exclusive license (even as to Celldex and its Affiliates),
including the right to sublicense subject to Section 3.4, under the Celldex
Patent Rights to research, develop, make, have made, use, sell, offer for sale,
supply, cause to be supplied and import Diagnostic Assays in the Territory; and

 

(iv)          an exclusive license (even as to Celldex and its Affiliates),
including the right to sublicense subject to Section 3.4, to use Celldex
Technology and Celldex Confidential Information in connection with the research,
development, making, having made, use, sale, offer for sale, supply, causing to
be supplied and importation of Diagnostic Assays in the Territory.

 

(b)           The licenses granted by Celldex to Pfizer pursuant to
Section 3.1(a) do not include any right under the Celldex Patent Rights, Celldex
Technology or Celldex Confidential Information to research, develop, make, have
made, use, sell, offer for sale, supply, cause to be supplied and import any  *
in the Territory.

 

3.2.          Non-Exclusive Licenses to Celldex.

 

(a)           Subject to the terms of this Agreement, Pfizer hereby grants to
Celldex, and Celldex hereby accepts, an irrevocable, royalty-free, perpetual,
non-exclusive license under the Joint Patent Rights to use such Joint Patent
Rights in the Territory for any purpose, including researching, developing,
making, having made, using, selling, offering for sale, supplying, causing to be
supplied or importing any product or process, provided, however¸ that such
purpose shall not include purposes reasonably related to the research,
development, making, having made, use, sale, offer for sale, supply, causing to
be supplied or importation of any Compound, Licensed Product or Diagnostic
Assay.  Celldex may sublicense its licenses and rights granted under this
Section 3.2(a) to Affiliates and Third Parties, provided that Celldex shall
notify Pfizer of such sublicense with a Third Party within thirty (30) days of
its execution.  Celldex may transfer its licenses and rights granted under this
Section 3.2(a) to an Affiliate or to an entity that acquires all or
substantially all of Celldex’s assets or to the successor entity resulting from
any merger or consolidation of Celldex with or into such entity.

 

(b)           Subject to the terms of this Agreement, Pfizer hereby grants to
Celldex and will cause its Affiliates to grant to Celldex a non-exclusive,
royalty-free license in the Territory, under the Celldex Technology, Celldex
Patent Rights and Celldex Confidential Information exclusively licensed to
Pfizer hereunder, and under the Joint Patent Rights, Pfizer Applied Technology,
Pfizer Patent Rights and Pfizer Confidential Information disclosed during the
Term to Celldex by Pfizer or its Affiliates, solely to research and develop
Compounds and Licensed Products during the Term in accordance with the
Development Plan under this Agreement.  Celldex may sublicense its licenses and
rights

 

14

--------------------------------------------------------------------------------


 

granted under this Section 3.2(b) to Affiliates to the extent such Affiliates
are performing such research and development activities in accordance with the
terms of this Agreement.

 

3.3.          Non-Exclusive Research License.  Subject to the terms of this
Agreement and without limiting any of the licenses granted in Section 3.1(a):

 

(a)           Celldex grants to Pfizer a non-exclusive, irrevocable,
royalty-free, perpetual license in the Territory, with the right to sublicense
to Affiliates, to use for all research purposes the Celldex Technology and
Celldex Confidential Information disclosed to Pfizer during the Term (excluding
any Patent Rights relating thereto); provided, however, that Pfizer shall not
have a right under this Section 3.3(a) to use such Celldex Technology or Celldex
Confidential Information for the sale or manufacture for sale of any
pharmaceutical product or process.

 

(b)           Pfizer grants to Celldex a non-exclusive, irrevocable,
royalty-free, perpetual license in the Territory, with the right to sublicense
to Affiliates, to use for all research purposes the Pfizer Applied Technology
and Pfizer Confidential Information disclosed to Celldex during the Term
(excluding any Patent Rights relating thereto); provided, however, that Celldex
shall not have a right under this Section 3.3(b) use such Pfizer Applied
Technology or Pfizer Confidential Information for the sale or manufacture for
sale of any pharmaceutical product or process.

 

3.4.          Sublicenses.

 

(a)           Pfizer may sublicense its licenses and rights granted under
Section 3.1(a) to Affiliates.  Subject to Section 3.4(b), Pfizer may sublicense
its licenses and rights granted under Section 3.1(a) to Third Parties to permit
such Third Parties:

 

(i)            to make, have made, use, sell, offer for sale, supply, cause to
be supplied and import Compounds and Licensed Products;

 

(ii)           to perform services for Pfizer in furtherance of the research,
development and commercialization of Compounds and Licensed Products; and

 

(iii)          to research, develop, make, have made, use, sell, offer for sale,
supply, cause to be supplied and import Diagnostic Assays.

 

(b)           If Pfizer grants a sublicense to a Third Party pursuant to
Section 3.4(a):

 

(i)            Pfizer will obtain a written agreement with each such sublicensee
that requires such sublicensee to comply with the applicable terms of this
Agreement;

 

(ii)           Pfizer will not be relieved of any its obligations under this
Agreement, including the payment of all royalties on Net Sales of Licensed
Products, whether or not paid to Pfizer by the relevant sublicensee;

 

(iii)          Any such sublicense shall be consistent with and subject to the
material terms and conditions of this Agreement and the Third Party Licenses;
and

 

15

--------------------------------------------------------------------------------


 

(iv)          Pfizer shall provide to Celldex a true and complete copy of each
executed sublicense hereunder and any amendments thereto, including all exhibits
and attachments, promptly after the execution thereof; provided, however, that
such copy may be redacted to exclude confidential information that is not
reasonably necessary to demonstrate Pfizer’s compliance with the obligations set
forth in clauses (i), (ii) and (iii) of this Section 3.4(b).

 

3.5.          Covenant Regarding  *.  During the Term, Celldex shall not, and
shall cause its Affiliates not to, directly or indirectly, (a) research,
develop, make, have made, use, sell, offer for sale, supply, cause to be
supplied or import any  *, (b) grant any Third Party any license under any
Patent Right or Technology owned or controlled by Celldex or its Affiliates to
research, develop, make, have made, use, sell, offer for sale, supply, cause to
be supplied or import any  * or (c) sell, offer for sale, supply, cause to be
supplied or otherwise transfer to any Third Party any Compound or Licensed
Product for use in any  *.

 

3.6.          Celldex Retained Rights.  Any rights of Celldex not expressly
granted to Pfizer under the provisions of this Agreement are retained by
Celldex.

 

Section 4.              DEVELOPMENT, REGULATORY APPROVALS AND MARKETING.

 

4.1.          Development Plan.  The development of CDX-110 shall be governed by
a development plan that describes the proposed overall program of development
for such Licensed Product and the respective development responsibilities of the
parties (as amended from time to time, the “Development Plan”).  The initial
Development Plan is attached hereto as Exhibit B.  All decisions with respect to
the modification and implementation of the Development Plan shall be made by the
Joint Clinical Development Committee.

 

4.2.          Joint Clinical Development Committee.

 

(a)           Formation and Membership.  The parties shall, within thirty (30)
days after the Effective Date, form a development committee (the “Joint Clinical
Development Committee” or “JCDC”).  The Joint Clinical Development Committee
shall consist of three (3) representatives appointed by Celldex and three
(3) representatives appointed by Pfizer.  The Joint Clinical Development
Committee shall be chaired by one of the Pfizer representatives (the “Pfizer
Chair”).

 

(b)           Meetings.  During the period beginning thirty (30) days after the
Effective Date and ending after the first Launch of a Licensed Product (the
“Meeting Period”), the JCDC shall meet quarterly or as otherwise determined by
the parties (each such meeting, a “Development Committee Meeting”).  Upon the
request of the JCDC, each party will provide written materials relating to its
activities under the Development Plan in advance of a Development Committee
Meeting.  All Development Committee Meetings may be conducted in person, by
videoconference or by teleconference at such times and such Pfizer or Celldex
locations as shall be determined by the Joint Clinical Development Committee,
provided, however, that at least one meeting per calendar year will be conducted
in-person.  In-person meetings of the Joint Clinical Development Committee will
alternate between appropriate offices of each party.  The parties shall each
bear all

 

16

--------------------------------------------------------------------------------


 

expenses of their respective representatives relating to their participation on
the Joint Clinical Development Committee.  The Pfizer Chair will appoint a
secretary who will be responsible for preparing and distributing to the JCDC
minutes of each meeting within ten (10) days after such meeting.

 

(c)           Responsibilities.  The Joint Clinical Development Committee shall
have the following responsibilities:

 

(i)            Review and approve any substantive amendments to the Development
Plan;

 

(ii)           Review, update and approve the budget for Celldex’s Reimbursable
Development Costs;

 

(iii)          Provide overall strategic and business guidance with respect to
the clinical development of Licensed Products; and

 

(iv)          Provide updates, data and other information regarding each party’s
activities under the Development Plan and other development of Licensed Products
under this Agreement.

 

All decisions of the JCDC made pursuant to this Agreement shall be made by
consensus.  In the event the JCDC does not agree on any action, decision or
other matter that is within its authority under this Agreement, the Pfizer Chair
shall have the final decision-making authority with respect to such action,
decision or other matter; provided that such final decision-making authority
shall not be exercisable to the extent such action, decision or other matter
(x) involves an amendment of the Development Plan that would require Celldex to
conduct additional clinical studies or other additional material activities or
(y) would conflict with Celldex’s or Pfizer’s obligations as expressly set forth
in this Agreement.

 

(d)           Dissolution of the JCDC.  If Celldex (a) * or (b) *, Pfizer shall
have the right to terminate the JCDC and all rights and obligations of each
party under Section 4.2 by submitting written notice to Celldex, (i) in the case
of a material breach, no later than thirty (30) days after *, which notice shall
be effective immediately upon receipt, or, (ii) in the case of *, no later than
thirty (30) days after Pfizer receives written notice from Celldex of the *.

 

4.3.          Development Reports.  After the expiration of the Meeting Period
or the dissolution of the JCDC pursuant to Section 4.2(d), Pfizer shall provide
semi-annual written reports to Celldex regarding the development of any Licensed
Product under this Agreement.  Pfizer shall use Commercially Reasonable Efforts
to provide the semi-annual report within thirty (30) days after the applicable
Pfizer Year.  Celldex shall provide to Pfizer copies of any progress report due
to a Third Party Licensor under the applicable Third Party License no later than
five (5) days before such progress report is due to the such Third Party
Licensor.

 

17

--------------------------------------------------------------------------------


 

4.4.          Records.  During the Term, each party will prepare and maintain
accurate records and books relating to the progress and status of its activities
under the Development Plan and otherwise in relation to the development of
Compounds and Licensed Products.

 

4.5.          Diligence.

 

(a)           Pfizer shall use Commercially Reasonable Efforts to carry out its
obligations under the Development Plan.

 

(b)           Celldex shall use Commercially Reasonable Efforts to carry out its
obligations under the Development Plan.  Celldex shall, from time to time upon
Pfizer’s request, provide any updates, data and other information requested by
Pfizer regarding Celldex’s activities under the Development Plan.  Celldex shall
not permit any of its Affiliates or Third Parties to perform any activities
relating to Celldex’s obligations under the Development Plan unless Celldex
shall first have obtained in writing assignments to Celldex of all Inventions
directed toward Compounds, Licensed Products or Diagnostic Assays made by, and
Technology generated by, such Affiliate or Third Party and its employees in the
performance of such activities (and, to the extent applicable, assignments of
Joint Inventions to Pfizer in accordance with Section 7.1(b)).

 

(c)           Pfizer shall use Commercially Reasonable Efforts to develop, seek
Regulatory Approval for and commercialize and Launch at least one (1) Licensed
Product *.  In the event Pfizer makes a final written decision (by action of the
appropriate Pfizer committee responsible for making such decisions with respect
to Compounds and Licensed Products) to terminate all research and development of
Compounds and Licensed Products under this Agreement before the first Launch of
a Licensed Product, Pfizer will notify Celldex of such decision within ten
(10) Business Days after such decision is made.

 

4.6.          Development Costs.

 

(a)           Pfizer’s Costs.  Pfizer shall be responsible for all costs
associated with the development of Licensed Products that are incurred by it
after the Effective Date.

 

(b)           Celldex’s Costs.  Pfizer will reimburse Celldex for the costs that
are specified in the Transition Plan and Reimbursable Development Costs, in each
case actually incurred by Celldex after the Effective Date.  *.  Unless
otherwise agreed by Pfizer in advance, Pfizer will not be obligated to reimburse
Celldex for Reimbursable Development Costs that exceed the amounts set forth in
the budget in the Development Plan.  For purposes of the definition of
“Reimbursable Development Costs” and this Section 4.6(b), costs incurred by
Affiliates of Celldex acting on Celldex’s behalf and in accordance with the
terms of the Transition Plan, Development Plan and this Agreement shall be
deemed costs incurred by Celldex.

 

(c)           Reimbursement.  Within fifteen (15) days of the end of each
calendar quarter, Celldex shall bill Pfizer for the Reimbursable Development
Costs and other costs described in Section 4.6(b) incurred by Celldex during
such calendar quarter.  Pfizer shall make all such payments by wire transfer, in
accordance with the wire instructions set

 

18

--------------------------------------------------------------------------------


 

forth in Section 6.4, within thirty (30) days after its receipt of each such
invoice from Celldex.

 

(d)           Audit Rights.  During each calendar year in which Celldex incurs
Reimbursable Development Costs and for a period of three (3) years thereafter,
Celldex shall keep and maintain accurate and complete records showing all costs
incurred in performing Celldex’s obligations under the Development Plan.  Upon
thirty (30) days prior written notice from Pfizer, Celldex shall permit an
independent certified public accounting firm selected by Pfizer and reasonably
acceptable to Celldex, to examine, at Pfizer’s sole expense, the relevant books
and records of Celldex as may be reasonably necessary to verify the accuracy of
the invoices submitted to Pfizer under Section 4.6(c).  An examination by Pfizer
under this Section 4.6(d) shall occur not more than once in any calendar year
and shall be limited to the pertinent books and records for any calendar year
ending not more than thirty-six (36) months before the date of the request.  The
accounting firm shall be provided access to such books and records at Celldex’s
facilities where such books and records are normally kept and such examination
shall be conducted during Celldex’s normal business hours.  Celldex may require
the accounting firm to sign a standard non-disclosure agreement before providing
the accounting firm access to Celldex’s facilities or records.  The accounting
firm shall provide both Celldex and Pfizer a written report disclosing whether
the invoices submitted by Celldex are correct or incorrect and the specific
details concerning any discrepancies.  No other information shall be provided to
Pfizer.  All information of Celldex which is subject to review under this
Section 4.6(d) shall be deemed to be Celldex Confidential Information subject to
the provisions of Section 8.1; provided, however, that such Celldex Confidential
Information may be disclosed to Third Parties only to the extent necessary to
enforce Pfizer’s rights under this Agreement, as may be necessary for Pfizer to
exercise its rights under this Agreement or as otherwise expressly permitted
under this Agreement.

 

(i)            If the accounting firm determines the costs itemized on such
invoices submitted to Pfizer under Section 4.6(c) were less than the amount paid
by Pfizer during the period covered by the audit, Celldex shall, at Pfizer’s
sole discretion, either (A) refund the excess payments to Pfizer within thirty
(30) days of its receipt of the auditor’s report so concluding or
(B) immediately offset all such excess payments against any outstanding and
future invoices delivered pursuant to Section 4.6(c) until Pfizer has received
full credit for all such overpayments.  Additionally, if the amount to be
refunded exceeds more than ten percent (10%) of the amount that was properly
payable, Celldex shall reimburse Pfizer for the cost of the audit.

 

(ii)           If the accounting firm determines the costs itemized on such
invoices submitted to Pfizer under Section 4.6(c) were more than the amount paid
by Pfizer during the period covered by the audit, Pfizer shall pay to Celldex
all such excess payments within thirty (30) days after its receipt of such
written report from such accounting firm pursuant to this Section 4.6(d).

 

4.7.          Regulatory Affairs.  Pfizer shall determine all regulatory plans
and strategies for all Licensed Products and Diagnostic Assays and will own and
be responsible for preparing,

 

19

--------------------------------------------------------------------------------


 

seeking, submitting and maintaining all regulatory filings and Regulatory
Approvals for all Licensed Products and Diagnostic Assays, including preparing
all reports necessary as part of a regulatory filing or Regulatory Approval. 
Pfizer shall have the sole right to apply for and secure exclusivity rights that
may be available under the Law of countries in the Territory, including any data
or market exclusivity periods such as those periods listed in the FDA’s Orange
Book or periods under national implementations of Article 10.1(a)(iii) of
Directive 2001/EC/83 (including any pediatric exclusivity extensions or other
forms of regulatory exclusivity that may be available), and all international
equivalents.  Celldex shall use Commercially Reasonable Efforts to cooperate
with Pfizer and to take such reasonable actions to assist Pfizer in obtaining
such exclusivity rights in each country, as Pfizer may reasonably request from
time to time, solely at Pfizer’s expense.

 

4.8.          Manufacture and Supply.  Subject to the Transition Plan, Pfizer
shall be responsible for the manufacture of all preclinical and clinical
materials for each Licensed Product and Diagnostic Assay and for the commercial
supply of each Compound, Licensed Product and Diagnostic Assay.

 

4.9.          Commercialization/Pricing.  Pfizer shall be solely responsible for
marketing, promoting, selling, distributing and determining pricing and other
terms of sale for all Licensed Products and Diagnostic Assays.

 

4.10.        Transition Plan.  In order to ensure the smooth transition of
ongoing development activities for the Compounds that Celldex has licensed to
Pfizer pursuant to Section 3 and to facilitate the transfer of the Celldex
Technology to Pfizer, the parties hereby agree to comply with the provisions of
the transition plan, which is attached hereto as Exhibit B (the “Transition
Plan”).  If there is an inconsistency or disagreement between the Transition
Plan and this Agreement, the terms of this Agreement shall prevail.

 

Section 5.              FEES AND ROYALTIES.

 

5.1.          Effective Date Payment.  Within thirty (30) days after the
Effective Date, Pfizer shall pay to Celldex Forty Million Dollars ($40,000,000),
which payment shall be irrevocable, non-refundable and non-creditable toward any
other payments due to Celldex hereunder.  Pfizer acknowledges that Celldex has,
prior to the Effective Date, expended substantial funds in the research and
development of Compounds, Licensed Products and Diagnostic Assays and that
Celldex considers a portion of this payment to be reimbursement of such
expenditure by Celldex.

 

5.2.          Equity.  Pfizer shall purchase from Celldex’s parent corporation,
Avant, common stock of Avant at such time, in such amounts and for such price as
specified in the form of Stock Purchase Agreement attached hereto as Exhibit C
(the “Stock Purchase Agreement”), which shall be executed by Pfizer and Avant as
of the Effective Date.

 

5.3.          Event Milestone Payments.

 

(a)           Licensed Product *.  In consideration of the rights granted
hereunder, and subject to the terms and conditions of this Agreement, Pfizer
shall pay to Celldex the amount set forth in the table below opposite the
corresponding event milestone (each, an

 

20

--------------------------------------------------------------------------------


 

“Event Milestone”) within thirty (30) days after the occurrence of such Event
Milestone with respect to a Licensed Product *:

 

Event Milestone

 

Event Milestone Payment

Commencement of *

 

*

 

 

 

Successful Resolution of *

 

*

 

 

 

Commencement of *

 

*

 

 

 

Commencement of *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

For purposes of this Section 5.3(a), “Successful Resolution of *” means *.  Each
Event Milestone Payment in the table above in this Section 5.3(a) shall be
payable one time only even if the corresponding Event Milestone occurs or is
achieved with respect to more than one Licensed Product *.  Each Event Milestone
Payment in the table above in this Section 5.3(a) corresponding to an Event
Milestone that is described as * shall be payable one time only even if the
corresponding Event Milestone occurs or is achieved *.  For the avoidance of
doubt: (i) each Event Milestone Payment in the table above in this
Section 5.3(a) shall be payable only on the first occurrence of the
corresponding Event Milestone; (ii) none of the Event Milestone Payments in the
table above in this Section 5.3(a) shall be payable more than once; (iii) should
a Licensed Product *, as the case may be, be replaced or succeeded in
development by another Licensed Product *, then no

 

21

--------------------------------------------------------------------------------


 

additional Event Milestone Payments shall be due for Event Milestones already
met with respect to any Licensed Product *; and (iv) the reference to *within an
Event Milestone means the first Licensed Product * to reach such Event
Milestone.  Each Event Milestone Payment in the table above in this
Section 5.3(a) shall be irrevocable, non-refundable and, except as provided in
Section 15.5, non-creditable toward any other payment due Celldex under this
Agreement.

 

(b)           * Licensed Products.  In consideration of the rights granted
hereunder, and subject to the terms and conditions of this Agreement, Pfizer
shall pay to Celldex the amount set forth in the table below opposite the
corresponding Event Milestone within thirty (30) days after the occurrence of
such Event Milestone with respect to a * Licensed Product:

 

Event Milestone

 

Event Milestone Payment

Commencement of *

 

*

 

 

 

Commencement of *

 

*

 

 

 

Commencement of *

 

*

 

 

 

Commencement of *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Acceptance for *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

 

 

Launch of *

 

*

 

22

--------------------------------------------------------------------------------


 

For the avoidance of doubt: (i) each Event Milestone Payment in the table above
in this Section 5.3(b) shall be payable only on the first occurrence of the
corresponding Event Milestone; (ii) none of the Event Milestone Payments in the
table above in this Section 5.3(b) shall be payable more than once; (iii) should
a * Licensed Product be replaced or succeeded in development by another *
Licensed Product, then no additional Event Milestone Payments shall be due for
Event Milestones already met with respect to any other * Licensed Product; and
(iv) the reference to * within an Event Milestone means the first * Licensed
Product to reach such Event Milestone.  Each Event Milestone Payment in the
table above in this Section 5.3(b) shall be irrevocable, non-refundable and,
except as provided in Section 15.5, non-creditable toward any other payment due
Celldex under this Agreement.

 

(c)                                  By way of example only:

 

(i)            If the * for a Licensed Product * occurs, an Event Milestone
Payment of * would become due.  In the event such Licensed Product * and,
subsequently, a *, no Event Milestone Payment would be due *.  If *, the Event
Milestone Payment for *, would become due.  If *, the Event Milestone Payment
for *, would be due.

 

(ii)           If * for such Licensed Product, the Event Milestone Payment of *
Licensed Product would become due *.  In that case, the payment due *.  If, *,
the next Subsequent Event Milestone is *then the payment due at that time would
be * would then be payable *.

 

5.4.                              Additional Payment for *.  In the event * of a
Licensed Product * occurs *, Pfizer shall make *.

 

5.5.                              Sales Milestone Payment.  For each * Licensed
Product with respect to which *, Pfizer will make * to Celldex of * in the event
* of such * Licensed Product *.  For the avoidance of doubt, *.

 

5.6.                              Royalty Payments.  In addition to the payments
under Sections 5.1, 5.3, 5.4 and 5.5, in consideration of the rights granted
hereunder, and subject to the terms and conditions of this Agreement (including
Sections 5.8 and 7.7), Pfizer shall pay to Celldex, with respect to each
Licensed Product during the applicable Royalty Term, the following amounts:

 

(a)                                  With respect to a Licensed Product *, an
amount equal to:

 

(i)            * of the portion of Net Sales of such Licensed Product in a
Pfizer Year in the Territory *; plus

 

(ii)           * of the portion of Net Sales of such Licensed Product in a
Pfizer Year in the Territory *; plus

 

(iii)          *of the portion of Net Sales of such Licensed Product in a Pfizer
Year in the Territory *.

 

23

--------------------------------------------------------------------------------


 

(b)                                 With respect to a * Licensed Product, an
amount equal to:

 

(i)            * of the portion of Net Sales of such Non-CDX-110 Licensed
Product in a Pfizer Year in the Territory *; plus

 

(ii)           * of the portion of Net Sales of such Non-CDX-110 Licensed
Product in a Pfizer Year in the Territory *; plus

 

(iii)          * of the portion of Net Sales of such Non-CDX-110 Licensed
Product in a Pfizer Year in the Territory *.

 

(c)                                  In the event a Licensed Product is sold in
a country *, the sales of such Licensed Product for each approved indication
shall be treated as if they were sales * for purposes of the Net Sales and
royalty calculations set forth in clauses (a) and (b) of this Section 5.6.  By
way of example only, in the event a Licensed Product * is sold in a country *,
and the Net Sales attributable to the sales of such Licensed Product *, the
amount payable for such sales *.

 

(d)                                 In each country (i) in which, * and (ii) *,
the amount of any payment owed pursuant to Section 5.6(a) or 5.6(b) with respect
to Net Sales of such * in such country shall be * of the amount that would
otherwise be due pursuant to Section 5.6(a) or 5.6(b).

 

(e)                                  Except to the extent provided for in
Section 5.6(d), no amounts shall be payable to Celldex under Section 5.6 with
respect to Net Sales of a Licensed Product in a country in which, *.  Upon *,
the licenses granted to Pfizer under Section 3.1(a) with respect to such
Licensed Product in such country will be royalty-free licenses; such licenses
will be perpetual and irrevocable on and after the date that is * from the date
of Launch of such Licensed Product in such country.

 

(f)                                    Notwithstanding anything to the contrary
contained elsewhere in this Agreement, in no event shall amounts be payable to
Celldex pursuant to Section 5.6(a) or 5.6(b) with respect to Net Sales of (nor
shall any Event Milestone Payments or other payments be payable to Celldex with
respect to) *; provided, however, that this Section 5.6(f) shall not apply in
the event *.

 

5.7.                              Duration of Royalty Payments.  After the
expiration of the Royalty Term for any Licensed Product in any country in the
Territory, no further payments under Section 5.6 shall be payable with respect
to sales of such Licensed Product in such country, and the licenses granted to
Pfizer under Section 3.1(a) with respect to such Licensed Product in such
country will be royalty-free, perpetual, irrevocable licenses.

 

5.8.                              Royalty Payment Reductions.

 

(a)                                  Notwithstanding the provisions of
Section 5.6, in each country in which the manufacture, use, sale, offer for sale
or importation of a Licensed Product *, the following shall apply:

 

24

--------------------------------------------------------------------------------


 

(i)                                     any payments owed pursuant to
Section 5.6(a) or 5.6(b) with respect to Net Sales of such Licensed Product in
such country shall be reduced by * for the remainder of the applicable Royalty
Term, such reduction to be prorated appropriately for the then-current Pfizer
Quarter, if (A) * and (B) *;

 

(ii)                                  any payments owed pursuant to
Section 5.6(a) or 5.6(b) with respect to Net Sales of such Licensed Product in
such country shall be reduced by * for the remainder of the applicable Royalty
Term, such reduction to be prorated appropriately for the then-current Pfizer
Quarter, upon the first to occur of either:

 

(A) (1) * or

 

(B) *; and

 

(iii)                               In the event both clauses (i) and (ii) above
apply at any time, the total percentage reduction to payments owed pursuant to
Section 5.6(a) or 5.6(b) by operation of this Section 5.8(a) shall be *.

 

(b)                                 Notwithstanding the provisions of
Section 5.6, in the event *.

 

(c)                                  In the event Pfizer * (as defined in the
applicable * under any * in compliance with Section 15.6 of this Agreement with
respect to a Third Party License and *, the royalties, Event Milestone Payments
and other payments owed to Celldex pursuant to this Section 5 shall be reduced
*.

 

5.9.                              Consideration for Technology License.  The
parties agree and acknowledge that the payment of royalties by Pfizer to Celldex
for sales in a country in which there is no Valid Claim covering the applicable
Licensed Product shall represent consideration for the license to Celldex
Technology and Celldex Confidential Information granted by Celldex to Pfizer in
Section 3.1(a).

 

5.10.                        Notices of Termination.  In the event that a party
has given the other party any notice of termination of this Agreement under
Section 12, no further payments under Sections 5.3 or 5.4 shall become due
following the date of such notice.

 

Section 6.                                          ACCOUNTING AND PROCEDURES
FOR PAYMENT.

 

6.1.                              Inter-Company Sales.  Sales between or among
Pfizer, its Affiliates or sublicensees shall not be subject to royalties under
Section 5.6.  Pfizer shall be responsible for the payment of royalties on Net
Sales by its Affiliates or sublicensees to Third Parties.

 

6.2.                              Currency.  All royalty payments shall be
computed and paid in United States dollars.  For the purposes of determining the
amount of any Sales Milestone Payments or royalties due for the relevant Pfizer
Quarter, the amount of Net Sales in any foreign currency shall be converted into
United States dollars in a manner consistent with Pfizer’s normal practices used
to prepare its audited financial reports; provided that such practices use a
widely accepted source of published exchange rates.

 

25

--------------------------------------------------------------------------------


 

6.3.                              Royalty Payments.

 

(a)                                  Pfizer shall make royalty payments to
Celldex with respect to each Pfizer Quarter within sixty (60) days after the end
of each calendar quarter, and each payment shall be accompanied by a report
identifying the Licensed Product, each applicable country, Net Sales for each
such country, and the amount payable to Celldex.  Said reports shall be kept
confidential by Celldex and not disclosed to any other party, other than to a
Third Party Licensor, to the extent required by the applicable Third Party
License, and Celldex’s accountants, each of whom shall be obligated to keep such
information confidential, and such information and reports shall only be used
for purposes of this Agreement and the Third Party Licenses.

 

(b)                                 If Net Sales in any Pfizer Quarter during a
given Pfizer Year *, and for purposes of calculating royalty payments with
respect to the fourth Pfizer Quarter of such Pfizer Year, Net Sales for such
fourth Pfizer Quarter *.  If, as a result of *, the aggregate Net Sales with
respect to such fourth Pfizer Quarter *, then, for purposes of calculating
royalty payments with respect to the first Pfizer Quarter of the next succeeding
Pfizer Year, Net Sales for such first Pfizer Quarter *.

 

6.4.                              Method of Payments.  Each payment hereunder
shall be made by electronic transfer in immediately available funds via either a
bank wire transfer, an ACH (automated clearing house) mechanism, or any other
means of electronic funds transfer, at Pfizer’s election, to Wachovia Bank,
N.A., Account Name:  Celldex Therapeutics, Inc., Account Number:  2000018631469,
ABA Number:  021-200-025, or to such other bank account as Celldex shall
designate in a notice at least five (5) Business Days before the payment is
due.  All payments under this Agreement shall bear interest from the fifteenth
(15th) day after the date due until paid at a rate equal to the thirty (30)-day
United States dollar LIBOR rate in effect on the date that payment was due, as
published by The Financial Times.

 

6.5.                              Inspection of Records.  Pfizer shall, and
shall cause its Affiliates and sublicensees to, keep accurate books and records
setting forth gross sales of each Licensed Product, Net Sales of each Licensed
Product, and amounts payable hereunder to Celldex for each such Licensed
Product.  Pfizer shall permit Celldex, by independent certified public
accountants employed by Celldex and reasonably acceptable to Pfizer, to examine
such books and records at any reasonable time, upon reasonable notice, but not
later than three (3) years following the rendering of the corresponding royalty
reports pursuant to Section 6.3.  The foregoing right of examination may be
exercised only once during each twelve (12)-month period of the Term.  Pfizer
may require such accountants to enter into a reasonably acceptable
confidentiality agreement, and in no event shall such accountants disclose to
Celldex any information, other than such as relates to the accuracy of the
corresponding royalty reports pursuant to Section 6.3.  The opinion of said
independent accountants regarding such reports and related payments shall be
binding on the parties, other than in the case of manifest error.  Celldex shall
bear the cost of any such examination and review; provided that if the
examination shows an underpayment of royalties of more than ten percent (10%) of
the amount due for the applicable period, then Pfizer shall promptly reimburse
Celldex for all costs incurred in connection with such examination.  Pfizer
shall promptly pay to Celldex the amount of any underpayment of royalties
revealed by an

 

26

--------------------------------------------------------------------------------


 

examination.  Any overpayment of royalties by Pfizer revealed by an examination
shall be fully-creditable against future royalty payments under Section 5.6.

 

Upon the expiration of the three (3) year period following the rendering of a
royalty report pursuant to Section 6.3, such report shall be binding on the
parties, and Pfizer and its Affiliates shall be released from any liability or
accountability with respect to royalties for the period covered by such report.

 

6.6.                              Tax Matters.

 

(a)                                  VAT.  It is understood and agreed between
the parties that any payments made by Pfizer under this Agreement are inclusive
of any value added or similar tax imposed upon such payments.

 

(b)                                 Tax Cooperation.  The parties agree to
cooperate and produce on a timely basis any tax forms or reports, including an
IRS Form W-8BEN, reasonably requested by the other party in connection with any
payment made by Pfizer to Celldex under this Agreement.  Each party further
agrees to provide reasonable cooperation to the other party, at the other
party’s expense, in connection with any official or unofficial tax audit or
contest relating to payments made by Pfizer to Celldex under this Agreement.

 

(c)                                  Withholding Tax Matters.  In addition, in
the event any of the payments made by Pfizer pursuant to Section 5 become
subject to withholding taxes under the Laws of any jurisdiction, Pfizer shall
deduct and withhold the amount of such taxes for the account of Celldex to the
extent required by Law, such payment to Celldex shall be reduced by the amount
of taxes deducted and withheld, and Pfizer shall pay the amount of such taxes to
the proper Governmental Authority in a timely manner and promptly transmit to
Celldex an official tax certificate or other evidence of such tax obligations,
together with proof of payment from the relevant Governmental Authority of all
amounts deducted and withheld sufficient to enable Celldex to claim such payment
of taxes.  Any such withholding taxes required under applicable Law to be paid
or withheld shall be an expense of, and borne solely by, Celldex.  Pfizer will
provide Celldex with reasonable assistance, at Celldex’s expense, to enable
Celldex to recover such taxes as permitted by Law.

 

Section 7.                                          PATENTS AND INFRINGEMENT.

 

7.1.                              Ownership of Inventions.

 

(a)                                  Sole Inventions.  Each party shall
exclusively own all Inventions directed toward Compounds, Licensed Products or
Diagnostic Assays made solely by such party, its employees, agents and
consultants (“Sole Inventions”).

 

(i)                                     Pfizer Sole Inventions.  Sole Inventions
made solely by Pfizer, its employees, agents and consultants are referred to
herein as “Pfizer Sole Inventions”.  Any Patent Rights directed to said Pfizer
Sole Inventions are referred to herein as “Pfizer Sole Patent Rights.”

 

27

--------------------------------------------------------------------------------


 

(ii)                                  Celldex Sole Inventions.  Sole Inventions
made solely by Celldex, its employees, agents and consultants are referred to
herein as “Celldex Sole Inventions.”  Any Patent Rights directed to said Celldex
Sole Inventions are referred to herein as “Celldex Sole Patent Rights.”

 

(b)                                 Joint Inventions.  Without limiting the
provisions of Section 3.2(a), Pfizer shall exclusively own all Inventions
related to Compounds, Licensed Products and Diagnostic Assays (other than
Inventions solely relating to * made jointly by employees, agents and
consultants of Pfizer and its Affiliates, on the one hand, and employees, agents
and consultants of Celldex and its Affiliates, on the other hand (“Joint
Inventions”).  Any Patent Rights directed to Joint Inventions are referred to
herein as “Joint Patent Rights.”  Accordingly, Celldex assigns and transfers,
and shall cause the relevant inventors to assign and transfer, to Pfizer all of
its and their rights, title and interest in and to any and all Joint Patent
Rights, free and clear of all liens, encumbrances, charges, security interests,
mortgages or other similar restrictions.  Celldex shall, and shall cause the
relevant inventors to, execute and deliver such documents, agreements and
instruments of assignment and transfer as Pfizer reasonably requests in order to
give effect to this Section 7.1(b).

 

(c)                                  Inventorship.  For purposes of determining
whether an Invention is a Pfizer Sole Invention, a Celldex Sole Invention or a
Joint Invention, questions of inventorship shall be resolved in accordance with
United States patent laws.

 

7.2.                              Prosecution and Maintenance.

 

(a)                                  Pfizer Sole Patent Rights.  Pfizer shall
have the sole right but not the obligation to file, prosecute and maintain any
Pfizer Sole Patent Rights.

 

(b)                                 Celldex Sole Patent Rights.  Celldex shall
file, prosecute and maintain the Celldex Sole Patent Rights through an outside
law firm, and foreign agent as applicable, in each case reasonably acceptable to
Pfizer, and at Celldex’s discretion using the PCT process where available and
applicable.  Upon Pfizer’s written request, and provided Pfizer provides such
written request reasonably in advance of any relevant filing deadline or
intended filing date, Celldex shall file patent applications in each of the
countries specified by Pfizer, including continuations, divisionals and
continuations in part and separate applications in the United States for the
purpose of obtaining Hatch-Waxman extensions.  For each country listed on
Schedule 7.2 that is specified by Pfizer, *.

 

(c)                                  Joint Patent Rights.  Pfizer shall have the
sole right but not the obligation to file, prosecute and maintain the Joint
Patent Rights at its own cost and expense.  Celldex shall assist Pfizer in any
way reasonably necessary to file and prosecute the Joint Patent Rights.  Pfizer
shall not abandon any Joint Patent Right without at least ninety (90) days’
prior notice to Celldex.  If Pfizer decides to abandon any Joint Patent Right
after filing, Celldex shall have the option to continue to prosecute and
maintain such Joint Patent Right at its own cost and expense (except in the case
of a United States patent or patent application that is tied by a terminal
disclaimer to another Patent Right owned by Pfizer).  If Celldex elects to
continue prosecution and maintenance of such Joint Patent

 

28

--------------------------------------------------------------------------------


 

Right, Pfizer shall assign and transfer, and shall cause the relevant inventors
to assign and transfer, to Celldex all of its and their rights, title and
interest in and to any such Joint Patent Right; provided, however, that Pfizer
shall retain a non-exclusive, irrevocable, worldwide, royalty-free, perpetual
license, with the right to sublicense, under such Joint Patent Right to use such
Joint Patent Right for any purpose.

 

7.3.                              Filings and Correspondence.

 

(a)                                  Celldex Sole Patent Rights.  Celldex will
keep Pfizer fully-informed of the status of the Celldex Sole Patent Rights and
will promptly provide Pfizer with copies of all substantive documentation
submitted to, or received from, the patent offices in connection therewith. 
With respect to any substantive submissions that Celldex is required to or
otherwise intends to submit to a patent office, Celldex shall provide a draft of
such submission to Pfizer at least thirty (30) days prior to the deadline for or
the intended filing date of such submission, whichever is earlier (or as soon as
possible if Celldex has less than thirty (30) days’ notice of a deadline for
submission).  Pfizer shall have the right to review and comment upon any such
submission by Celldex to a patent office, and will provide such comments, if
any, no later than ten (10) days prior to the applicable deadline or intended
filing date.  Celldex shall consider in good faith all comments provided by
Pfizer.  If Celldex disagrees with any comment provided by Pfizer, Celldex shall
provide Pfizer with an explanation for such disagreement.  If Pfizer does not
accept Celldex’s explanation, the disputed matter shall be resolved as follows:
(i) with respect to any Celldex Sole Patent Right containing any claims that
relate solely to a Compound or Licensed Product, Pfizer shall have final
decision-making authority, provided, however, that if Pfizer decides to abandon
prosecution of any potentially patentable claims in an application, Celldex may
file such claims in any available further application at its own cost and
expense, and (ii) with respect to any Celldex Sole Patent Right that does not
contain any claims that relate solely to a Compound or Licensed Product,
Celldex, with Pfizer’s prior written consent, not to be unreasonably withheld,
shall have the final decision-making authority.

 

(b)                                 Joint Patent Rights.  Pfizer will keep
Celldex fully-informed of the status of the Joint Patent Rights that Pfizer is
prosecuting and will promptly provide Celldex with copies of all substantive
documentation submitted to, or received from, the patent offices in connection
therewith.  With respect to any substantive submissions that Pfizer is required
to or otherwise intends to submit to a patent office, Pfizer shall provide a
draft of such submission to Celldex at least thirty (30) days prior to the
deadline for or the intended filing date of such submission, whichever is
earlier (or as soon as possible if Pfizer has less than thirty (30) days’ notice
of a deadline for submission).  Celldex shall have the right to review and
comment upon any such submission by Pfizer to a patent office and will provide
such comments, if any, no later than ten (10) days prior to the applicable
deadline or intended filing date.  Pfizer shall consider in good faith all
comments provided by Celldex and shall incorporate such comments to the extent
that Pfizer agrees with such comments.  If Pfizer does not agree with any
comment provided by Celldex, Pfizer shall provide Celldex with an explanation
for such disagreement.  If Celldex does not accept Pfizer’s explanation, Pfizer
shall have the final decision-making authority with respect to the matter in
dispute.

 

29

--------------------------------------------------------------------------------


 

(c)                                  Celldex Controlled Patent Rights.

 

(i)                                     The Celldex Patent Rights licensed to
Celldex under the Third Party Licenses are referred to herein as “Celldex
Controlled Patent Rights.”  Celldex will keep Pfizer fully-informed of the
status of the Celldex Controlled Patent Rights and will promptly provide Pfizer
with copies of all substantive documentation submitted to, or received from, the
patent offices in connection therewith, as provided by Third Party Licensors. 
With respect to any comments that Celldex is required to or otherwise intends to
submit to a Third Party Licensor, Celldex shall provide a draft of such
submission to Pfizer at least thirty (30) days (or as soon as possible if the
Third Party Licensor provides Celldex with less than thirty (30) days’ notice of
a matter requiring or allowing comment), prior to submission to the Third Party
Licensor, the patent office deadline for submission or the intended filing date
of such submission, whichever is earliest.  Pfizer shall have the right to
review and comment upon any such submission by Celldex to a Third Party Licensor
and to prepare any other comments that Pfizer would like to be submitted to the
Third Party Licensor, and will provide such comments, if any, no later than ten
(10) days prior to the applicable deadline or intended filing date.  Celldex
shall consider in good faith all comments provided by Pfizer.  If Celldex
disagrees with any comment provided by Pfizer, Celldex shall provide Pfizer with
an explanation for such disagreement.  If Pfizer does not accept Celldex’s
explanation, Pfizer shall have the final decision-making authority with respect
to the matter in dispute; provided, however, that if Pfizer decides to abandon
prosecution of any potentially patentable claims in an application, Celldex may
request the Third Party Licensor to file such claims in any available further
application.

 

(ii)                                  Celldex shall take all reasonable steps to
cause Third Party Licensors to maintain for the full life thereof all patents
under the Celldex Controlled Patent Rights.  If Celldex would like to (A) allow
the Third Party Licensors to cease prosecution or maintenance of or (B) cease to
pay the expenses of prosecution or maintenance of any Celldex Controlled Patent
Rights in any country, Celldex will provide notice and an explanation to Pfizer
ninety (90) days prior to any filing or payment due date, or any other due date
that requires action (or immediately upon notice to Celldex by the Third Party
Licensor of such Third Party Licensor’s decision not to make a required filing,
payment or other action, if such notice occurs less than ninety (90) days before
the applicable due date).  If Pfizer disagrees, Pfizer shall notify Celldex, and
Celldex shall instruct the Third Party Licensor to continue prosecution or
maintenance and Celldex shall pay all required expenses.

 

7.4.                              Notices and Encumbrances.

 

(a)                                  Celldex Sole Patent Rights.  Celldex shall
(i) execute and file those notices and other filings as Pfizer shall request be
made, from time to time, with the United States Patent and Trademark Office (or
any successor agency) or any analogous patent office in the Territory with
respect to the rights granted under this Agreement, and (ii) maintain at all
times during the Term sole ownership of the patents under the Celldex Sole
Patent Rights.  Celldex shall keep the Celldex Technology free and clear of any
and all mortgages, liens, pledges, security interests, charges or encumbrances.

 

30

--------------------------------------------------------------------------------


 

(b)           Joint Patent Rights.  Subject to Section 7.2(c), Pfizer shall
maintain at all times during the Term sole ownership of the patents under the
Joint Patent Rights, provided, however, that Pfizer may assign any Joint Patent
Right to an Affiliate that agrees to accept and abide by Pfizer’s obligations
with respect to Joint Patent Rights hereunder.

 

(c)           Celldex Controlled Patent Rights.  Upon Pfizer’s request to
Celldex, Celldex shall request the Third Party Licensors to (i) execute and file
those notices and other filings as Pfizer shall request be made, from time to
time, with the United States Patent and Trademark Office (or any successor
agency) or any analogous patent office in the Territory with respect to the
rights granted under this Agreement and (ii) maintain at all times during the
Term sole ownership of the patents under the Celldex Controlled Patent Rights.

 

7.5.          Patent Term Extensions.

 

(a)           Celldex Sole Patent Rights and Joint Patent Rights.  Pfizer shall
have the exclusive right, but not the obligation, to seek, in Celldex’s name if
so required, patent term extensions, and supplemental protection certificates
and the like available under Law, including 35 U.S.C. § 156 and applicable
foreign counterparts, in any country in the Territory in relation to the Celldex
Sole Patent Rights and Joint Patent Rights.  Celldex and Pfizer shall cooperate
in connection with all such activities.  Pfizer will not consider the royalties
payable under this Agreement to Celldex when making a patent term extension
election in relation to the Celldex Sole Patent Rights or Joint Patent Rights. 
Pfizer, its agents and attorneys will give due consideration to all suggestions
and comments of Celldex regarding any such activities, but in the event of a
disagreement between the parties, Pfizer will have the final decision-making
authority; provided, however, that Pfizer shall seek (or allow Celldex to seek)
to extend any Celldex Sole Patent Right at Celldex’s request, including through
the use of supplemental protection certificates and the like, unless in Pfizer’s
reasonable legal determination such Celldex Sole Patent Right may not be
extended under Law without limiting Pfizer’s right to extend any other Patent
Right.

 

(b)           Celldex Controlled Patent Rights.  Subject to the terms of *,
Pfizer shall have the exclusive right, but not the obligation, to seek, *,
patent term extensions, and supplemental protection certificates and the like
available under Law, including 35 U.S.C. § 156 and applicable foreign
counterparts, in any country in the Territory in relation to the Celldex
Controlled Patent Rights.  Celldex and Pfizer shall cooperate in connection with
all such activities.  Pfizer will not consider the royalties payable under this
Agreement to Celldex when making a patent term extension election in relation to
the Celldex Controlled Patent Rights.  Pfizer, its agents and attorneys will
give due consideration to all suggestions and comments of Celldex regarding any
such activities, but in the event of a disagreement between the parties, Pfizer
will have the final decision-making authority; provided, however, that Pfizer
shall seek to extend any Celldex Controlled Patent Right at Celldex’s request,
including through the use of supplemental protection certificates and the like,
unless in Pfizer’s reasonable legal determination such

 

31

--------------------------------------------------------------------------------


 

Celldex Controlled Patent Right may not be extended under Law without limiting
Pfizer’s right to extend any other Patent Right.

 

7.6.          Interpretation of Patent Judgments.  If any claim relating to a
patent under the Celldex Patent Rights or Joint Patent Rights becomes the
subject of a judgment, decree or decision of a court, tribunal or other
authority of competent jurisdiction in any country, which judgment, decree or
decision is or becomes final (there being no further right of review) and
adjudicates the validity, enforceability, scope or infringement of the same, the
construction of such claim in such judgment, decree or decision shall be
followed thereafter in such country not only as to such claim but also as to all
other claims in such country to which such construction reasonably applies, in
determining whether there are any Valid Claims of any Celldex Patent Rights or
Joint Patent Rights in such country.  If at any time there are two or more
conflicting final judgments, decrees or decisions with respect to the same
claim, the decision of the higher tribunal shall thereafter control, but if the
tribunal be of equal rank, then the final judgment, decree or decision more
favorable to such claim shall control unless and until the majority of such
tribunals of equal rank adopt or follow a less favorable final judgment, decree
or decision, in which event the latter shall control.

 

7.7.          Third Party Royalty Obligations.  If Pfizer (a) determines in good
faith that, in order to avoid infringement of any patent not licensed hereunder,
it is necessary to obtain a license from a Third Party in order to research,
develop, make, use, sell, offer for sale, supply, cause to be supplied or import
a Licensed Product in a country in the Territory and to pay a royalty or other
consideration under such license (including in connection with the settlement of
a patent infringement claim), or (b) shall be subject to a final court or other
binding order or ruling or settlement agreement requiring any payments,
including the payment of a royalty to a Third Party patent holder in respect of
sales of any Licensed Product in a country in the Territory, then, without
limiting Celldex’s obligations under Section 13.1(a), the amount of Pfizer’s
royalty payments under Section 5.6 with respect to Net Sales for such Licensed
Product in such country shall be reduced by * of the amount payable by Pfizer to
such Third Party; provided, however, that:

 

(x) in no event will a deduction, or deductions, under this Section 7.7, in the
aggregate, reduce any royalty payment made by Pfizer in respect of Net Sales of
such Licensed Product pursuant to Section 5.6 by more than * (the “Royalty
Reduction Limit”);

 

(y) in the event any royalty payment reductions pursuant to the terms of
Section 5.8 apply, such Royalty Reduction Limit shall be calculated as * of the
reduced royalty payment amounts;

 

(z) in the event (i) a license obtained pursuant to clause (a) of this
Section 7.7 is for the use or sale of a Diagnostic Assay that is necessary to
research, develop, make, use, sell or offer for sale a Licensed Product (a
“Diagnostic Assay License”) and (ii) Pfizer sublicenses such rights to one or
more Third Parties in exchange for royalties on the use or sale of such
Diagnostic Assay (“Diagnostic Assay Sublicense Payments”), the amount of any
deductions under this Section 7.7 for royalties or other consideration made by
Pfizer under such Diagnostic Assay License will be reduced by the amount of

 

32

--------------------------------------------------------------------------------


 

Diagnostic Assay Sublicense Payments for such Diagnostic Assay received by
Pfizer during the relevant royalty calculation period.

 

If, but for the Royalty Reduction Limit, the deduction under this Section 7.7
would have reduced a royalty payment made by Pfizer by more than *, then the
amount of such deduction that exceeds * will be carried over to subsequent
royalty payments until the full amount that Pfizer would have been entitled to
deduct (absent the above limitation) is deducted.  Notwithstanding the
foregoing, (xx) the amount of royalty payments payable to Celldex with respect
to Net Sales for a Combination Product shall be reduced pursuant to this
Section 7.7 only to the extent the amount of such reduction does not relate to
the Additional Components or other therapeutically active ingredients (other
than Compounds or Licensed Products) in such Combination Product, and (yy)
Pfizer shall not be entitled to any royalty reduction pursuant to this
Section 7.7 with respect to any royalty payments or other consideration paid to
a Third Party under a license for rights to any formulation of or delivery
system for a * Licensed Product.  Pfizer will notify Celldex before entering
into any license with a Third Party referred to in clause (a) of this
Section 7.7.

 

7.8.          Third Party Infringement.  Each party will promptly notify the
other in the event of any actual, potential or suspected infringement of a
patent under the Celldex Patent Rights by any Third Party.  As between Pfizer
and Celldex, Pfizer shall have the sole right, except as otherwise provided in
this Section 7.8, but not the obligation, to institute litigation or take other
steps to remedy infringement in connection therewith, and any such litigation or
steps shall be at Pfizer’s expense, subject to Celldex’s obligation to indemnify
Pfizer for such expenses pursuant to Section 13; provided that any recoveries
resulting from such litigation or steps relating to a claim of a Third Party
infringement, after deducting Pfizer’s out of pocket expenses (including counsel
fees and expenses) in pursuing such claim, will be deemed Net Sales.  Pfizer
shall not, without the prior written consent of Celldex, enter into any
compromise or settlement relating to such litigation that admits the invalidity
or unenforceability of any Celldex Patent Right, requires Pfizer to abandon any
Celldex Patent Right or requires Celldex to pay any sum of money.  In order to
establish standing, Celldex, upon request of Pfizer, agrees to timely commence
or to join in any such litigation, at Pfizer’s expense, and in any event to
cooperate with Pfizer in such litigation or steps at Pfizer’s expense.  Celldex
will have the right to consult with Pfizer about such litigation and to
participate in and be represented by independent counsel in such litigation at
its own expense.  If Pfizer fails to institute such litigation or otherwise take
steps to remedy the infringement of a Celldex Patent Right (a) within * of its
receipt of notice thereof in the case of a Celldex Sole Patent Right, or
(b) within * of its receipt or notice thereof in the case of a Celldex
Controlled Patent Right, then Celldex shall have the right, but no obligation,
upon ten (10) days’ prior notice to Pfizer, at Celldex’s expense, to institute
any such litigation; provided, however, that Celldex shall only have the
foregoing right if Pfizer would not be required (by Law or otherwise) to join
such litigation as a party and such litigation would not involve a patent
covering a then-existing Licensed Product.  Pfizer shall have no obligation to
cooperate with Celldex in any such litigation.  With respect to any such
infringement action prosecuted in good faith by * pursuant to *, Pfizer shall
pay over to Celldex any payments (whether or not designated as “royalties”) made
by the alleged infringer to Pfizer under any existing or future sublicense
authorizing Licensed Products, * (including, but not limited to, reasonable
attorney’s fees).

 

33

--------------------------------------------------------------------------------


 

7.9.          Paragraph IV Notices.

 

(a)           If either party receives a notice under 21 U.S.C.
§355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) (“Paragraph IV Notice”) concerning a
Celldex Sole Patent Right, then it shall provide a copy of such notice to the
other party within two (2) Business Days after its receipt thereof.  Pfizer
shall have the only right, but no obligation, to initiate patent infringement
litigation based on a Paragraph IV Notice concerning such Patent Right, at its
own expense.  In order to establish standing, Celldex, upon request of Pfizer,
shall reasonably cooperate with Pfizer in any such litigation at Pfizer’s
expense and shall timely commence or join in any such litigation at Pfizer’s
request and expense.

 

(b)           If either party receives a Paragraph IV Notice concerning a
Celldex Controlled Patent Right, then it shall provide a copy of such notice to
the other party within two (2) Business Days after its receipt thereof.  Pfizer
shall have the sole right, but no obligation, to direct Celldex to request or
refrain from requesting the Third Party Licensor to initiate patent infringement
litigation based on a Paragraph IV Notice concerning a Celldex Controlled Patent
Right, at its own expense.  In order to establish standing, Celldex, upon
request of Pfizer, shall reasonably cooperate with Pfizer in any such litigation
at Pfizer’s expense and shall timely commence or join in any such litigation at
Pfizer’s request and expense.

 

7.10.        Other Actions by a Third Party.

 

(a)           Each party shall promptly notify the other in the event of any
legal or administrative action by any Third Party involving a Celldex Sole
Patent Right of which it becomes aware, including any nullity, revocation,
reexamination or compulsory license proceeding.  Pfizer shall have the first
right, but no obligation, to defend against any such action involving such
Patent Right, in its own name, and any such defense shall be at Pfizer’s
expense, subject to Celldex’s obligation to indemnify Pfizer for such expenses
pursuant to Section 13.  Celldex, upon request of Pfizer, agrees to join in any
such action at Pfizer’s expense and in any event to cooperate with Pfizer at
Pfizer’s expense.  If Pfizer fails to defend against any such action involving
such Patent Right, then Celldex shall have the right to defend such action, in
its own name, and any such defense shall be at Celldex’s expense.  Pfizer, upon
request of Celldex, shall reasonably cooperate with Celldex in any such action
at Celldex’s expense.

 

(b)           Each party shall promptly notify the other in the event of any
legal or administrative action by any Third Party involving a Celldex Controlled
Patent Right of which it becomes aware, including any nullity, revocation,
reexamination or compulsory license proceeding.  Pfizer shall have the first
right, but no obligation, to defend against any such action involving such, and
any such defense shall be at Pfizer’s expense, subject to Celldex’s obligation
to indemnify Pfizer for such expenses pursuant to Section 13.  Celldex, upon
request of Pfizer, agrees to join in any such action at Pfizer’s expense and in
any event to cooperate with Pfizer at Pfizer’s expense.  If Pfizer fails to
defend against any such action involving a Celldex Controlled Patent Right, then
Celldex shall have the right to defend such action, in its own name, or request
the Third Party Licensor to defend such action, and any such defense shall be at
Celldex’s expense.  Pfizer, upon

 

34

--------------------------------------------------------------------------------


 

request of Celldex, shall reasonably cooperate with Celldex in any such action
at Celldex’s expense.

 

7.11.        Alleged Infringement by Pfizer or Celldex.  Each of the parties
shall promptly notify the other in the event of any claims by a Third Party of
alleged patent infringement by Pfizer or Celldex or any of their respective
Affiliates with respect to the research, development, manufacture, use, sale,
offer for sale or importation of a Compound, Licensed Product or Diagnostic
Assay.  In the case of any such claim against Pfizer alone or against both
Pfizer and Celldex, Pfizer shall be entitled to control the defense of such
claim and shall be the Indemnifying Party solely for purposes of determining
which party will assume direction and control of any defense, litigation,
settlement, appeal or other disposition arising in connection therewith as
provided in Section 13.3.  Celldex, upon request of Pfizer, agrees to join in
any such litigation at Pfizer’s expense and in any event to cooperate with
Pfizer at Pfizer’s expense.  Celldex will have the right to consult with Pfizer
concerning such claim and to participate in and be represented by independent
counsel in any litigation in which Celldex is a party at its own expense.  In
the event Pfizer elects to control the defense of such claim and *.  In the case
of any such claim against Celldex alone, Pfizer shall have the right to consult
with Celldex concerning such claim and Pfizer, upon request of Celldex, will
reasonably cooperate with Celldex at Celldex’s expense (but Pfizer shall have no
obligation to join such litigation).

 

7.12.        Compensation to Inventors and Third Party Licensors.   As between
Celldex and Pfizer, only Celldex shall be responsible for any compensation and
any other payments due to the inventors of any Celldex Sole Patent Rights, the
Celldex inventors of Joint Patent Rights and the inventors and Third Party
Licensors of the Celldex Controlled Patent Rights.

 

7.13.        Marking.  Pfizer shall mark all Licensed Products made or sold in
the United States in accordance with 35 U.S.C. § 287(a) and shall mark all
Licensed Products made or sold in other countries in accordance with the laws
and regulations then applicable in each such country.

 

Section 8.              CONFIDENTIALITY; PUBLICATION.

 

8.1.          Confidential Information.

 

(a)           Pfizer and Celldex each agree that during the Term and for * after
the Term, it will keep confidential, and will cause its Affiliates to keep
confidential, all of the other party’s Confidential Information that is
disclosed to it, or to any of its Affiliates.  Pfizer and Celldex each agree to
take such action, and to cause its Affiliates to take such action, to preserve
the confidentiality of Celldex Confidential Information and Pfizer Confidential
Information, respectively, as it would customarily take to preserve the
confidentiality of its own similar types of confidential information.

 

(b)           Each of Pfizer and Celldex agree, and each party shall cause its
respective Affiliates, (i) to use Celldex Confidential Information and Pfizer
Confidential Information, respectively, only as expressly permitted in this
Agreement and (ii) not to disclose Celldex Confidential Information or Pfizer
Confidential Information, respectively, to any Third Parties under any
circumstance, without the prior written

 

35

--------------------------------------------------------------------------------


 

consent of the other party, except as expressly permitted in this Agreement. 
Neither Celldex nor its Affiliates shall disclose to any Third Party under any
circumstance (A) any Celldex Confidential Information relating to any Compound,
Licensed Product or Diagnostic Assay or (B) any data or results from any
clinical study, the subject of which is a Licensed Product or Diagnostic Assay,
without the prior written consent of Pfizer, except as expressly permitted in
this Agreement.

 

(c)           Notwithstanding anything to the contrary in this Section 8, Pfizer
may disclose Celldex Confidential Information to Third Parties as follows,
provided that in each case Pfizer shall obtain the same confidentiality
obligations from such Third Parties, or otherwise seek confidential treatment of
such Celldex Confidential Information, to the extent available, as it obtains or
seeks with respect to its own similar types of confidential information: (i) to
Governmental Authorities (A) to the extent reasonably necessary or useful to
obtain or maintain INDs or Regulatory Approvals for any Compound, Licensed
Product or Diagnostic Assay within the Territory and (B) in order to respond to
inquiries, requests or investigations of Governmental Authorities relating to
this Agreement; (ii) to outside consultants, contractors, advisory boards,
managed care organizations and non-clinical and clinical investigators, in each
case to the extent reasonably necessary or useful to develop, register or market
any Compound, Licensed Product or Diagnostic Assay as provided for under this
Agreement; (iii) in connection with filing or prosecuting patent rights or
trademark rights as permitted by this Agreement; (iv) in connection with
prosecuting or defending litigation as permitted by this Agreement; (v) in
connection with or included in scientific presentations and publications
relating to Compounds, Licensed Products or Diagnostic Assays, including
abstracts, posters, journal articles and the like, and posting results of and
other information about clinical trials to clincialtrials.gov or PhRMA websites,
provided that Celldex will be given an opportunity to review and comment on any
such disclosure of Celldex Confidential Information prior to such presentation
or publication and Pfizer shall consider such comments in good faith and shall
remove any Celldex Confidential Information from such presentation or
publication if such Celldex Confidential Information is objected to by Celldex
and is unrelated to a Compound, Licensed Product or Diagnostic Assay; and
(vi) to the extent necessary or desirable in order to enforce its rights under
this Agreement.

 

(d)           Notwithstanding anything to the contrary in this Section 8,
Celldex may disclose Pfizer Confidential Information, and Celldex Confidential
Information exclusively licensed to Pfizer hereunder, to Third Parties as
follows, provided that in each case Celldex shall obtain the same
confidentiality obligations from such Third Parties, or otherwise seek
confidential treatment of such Pfizer Confidential Information and such Celldex
Confidential Information, to the extent available, as it obtains or seeks with
respect to its own similar types of confidential information: (i) to
Governmental Authorities (A) to the extent reasonably necessary or useful to
obtain or maintain INDs for any Compound or Licensed Product within the
Territory consistent with Celldex’s obligations under the Development Plan and
(B) in order to respond to inquiries, requests or investigations of Governmental
Authorities relating to this Agreement; (ii) to outside consultants,
contractors, advisory boards and non-clinical and clinical investigators, in
each case to the extent reasonably necessary or useful to develop any Compound
or Licensed Product consistent with Celldex’s obligations under the Development
Plan;

 

36

--------------------------------------------------------------------------------


 

(iii) to the Third Party Licensors to the extent necessary to comply with
Celldex’s obligations under the Third Party Licenses; and (iv) to the extent
necessary or desirable in order to enforce its rights under this Agreement.

 

8.2.          Publication.  Celldex shall not, and shall cause its Affiliates
and the employees, consultants, contractors, licensees and agents of Celldex and
its Affiliates not to, publish or present any information with respect to any
Compound, Licensed Product or Diagnostic Assay without Pfizer’s prior written
consent (which may be withheld in its sole and final discretion), except as may
be required by Law or legal proceedings.

 

8.3.          Publicity.  The public announcement of the execution of this
Agreement is set forth on Exhibit D attached hereto and shall be promptly
disseminated following the execution of this Agreement by both parties.

 

(a)           Except as set forth in Section 8.2, Celldex shall not make (and
shall cause its Affiliates not to make) any public statement (written or oral),
including in analyst meetings, concerning the terms of, or events related to,
this Agreement or concerning any Compound, Licensed Product or Diagnostic Assay,
except where such statement: (i) is required by Law or legal proceedings,
(ii) is required to be contained in Celldex financial statements prepared in
accordance with generally acceptable accounting principles in the United States,
(iii) has been announced previously in accordance with this Section 8.3 or
(iv) has been announced previously by Pfizer, so long as, in the case of
(iii) or (iv), such public statement is consistent with such previously
announced statement.  In the case of any public statement (written or oral) that
is required by Law or legal proceedings, Celldex shall (and shall cause its
Affiliates to) (x) use Commercially Reasonable Efforts to obtain confidential
treatment of financial and trade secret information and (y) if reasonably
practicable under the circumstances, give Pfizer sufficient advance notice of
the text so that Pfizer will have the opportunity to comment upon the statement,
and give due consideration to any such comments in the final statement.

 

(b)           Except as otherwise permitted pursuant to Section 8.2, Pfizer
shall, if reasonably practicable under the circumstances, give Celldex
sufficient advance notice of the text of any public statement so that Celldex
will have the opportunity to comment upon such statement.  Pfizer shall give due
consideration to any such comments.

 

(c)           Each party and its Affiliates shall retain all right, title and
interest in and to its and their respective trademarks, trade names, corporate
names and logos.  No right is granted by virtue of this Agreement to a party or
its Affiliates to use the corporate name or any other trade name of the other
party or its Affiliates in any publicity, press release or public announcement
relating to this Agreement without the prior written consent of the other party.

 

8.4.          Filing, Registration or Notification of this Agreement.  If a
party determines that it is required by Law, or any of its Affiliates is
required by Law, to publicly file, register or notify this Agreement with a
Governmental Authority, such party (or such party’s Affiliate, as the case may
be) shall (a) initially file a redacted copy of this Agreement (the “Redacted
Agreement”) in the form of Exhibit E attached hereto, (b) request, and use
commercially

 

37

--------------------------------------------------------------------------------


 

reasonable efforts to obtain, confidential treatment of all terms redacted from
this Agreement, as reflected in the Redacted Agreement, for a period of at least
*, (c) permit the other party to review and approve such request for
confidential treatment and any subsequent correspondence with respect thereto at
least five (5) Business Days prior to its submission to such Governmental
Authority, (d) promptly deliver to the other party any written correspondence
received by it or its representatives from such Governmental Authority with
respect to such confidential treatment request and promptly advise the other
party of any other communications between it or its representatives with such
Governmental Authority with respect to such confidential treatment request,
(e) upon the written request of the other party, request an appropriate
extension of the term of the confidential treatment period and (f) if such
Governmental Authority requests any changes to the redactions set forth in the
Redacted Agreement, use commercially reasonable efforts to support the
redactions in the Redacted Agreement as originally filed and shall not agree to
any changes to the Redacted Agreement without first discussing such changes with
the other party and taking the other party’s comments into consideration when
deciding whether to agree to such changes.  Each party shall be responsible for
its own legal and other external costs in connection with any such filing,
registration or notification.

 

Section 9.              REPRESENTATIONS AND WARRANTIES.

 

9.1.          Celldex Representations and Warranties.  As of the date hereof and
as of the Effective Date of this Agreement, Celldex hereby represents and
warrants to Pfizer as follows:

 

(a)           Celldex has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Celldex have been duly
and validly authorized and approved by proper corporate action on the part of
Celldex, and Celldex has taken all other action required by Law, its certificate
of incorporation, by-laws or other organizational documents or any agreement to
which it is a party or to which it may be subject, required to authorize such
execution, delivery and performance (other than compliance with all applicable
requirements of the HSR Act).  Assuming due authorization, execution and
delivery on the part of Pfizer, this Agreement constitutes a legal, valid and
binding obligation of Celldex, enforceable against Celldex in accordance with
its terms.

 

(b)           The execution and delivery of this Agreement by Celldex and the
performance by Celldex contemplated hereunder does not and will not violate any
Laws, except for such violations that would not have an adverse effect on the
ability of Celldex to performs its obligations under this Agreement, or any
order of any court or Governmental Authority.

 

(c)           To the Knowledge of Celldex, (i) the patents encompassed within
the Celldex Patent Rights are valid and enforceable patents and (ii) the patent
applications encompassed within the Celldex Patent Rights will be, if and when
issued, valid and enforceable patents.  To the Knowledge of Celldex, no Third
Party (i) is infringing any such patents or has misappropriated any Celldex
Technology or (ii) except as set forth on Schedule 9.1(c), has challenged the
ownership, scope, duration, validity, enforceability, priority or right to use
of such patents (including by way of example through the

 

38

--------------------------------------------------------------------------------


 

institution or written threat of institution of interference, reexamination,
protest, opposition, nullity or similar invalidity proceedings before the United
States Patent and Trademark Office or any analogous foreign entity) or any
Celldex Technology.

 

(d)           To the Knowledge of Celldex, the research, development,
manufacture, use, sale, offer for sale, supply or importation by Celldex or
Pfizer (or their respective Affiliates) of CDX-110, any Licensed Products
containing CDX-110 (as such Licensed Products are currently constituted) and any
* Diagnostic Assays (as such Diagnostic Assays are currently constituted), but
not including *, does not and will not infringe any valid issued patent of any
Third Party and does not and will not misappropriate any technology of any Third
Party.  Prior to the Effective Date, neither Celldex nor any of its Affiliates
has conducted any research, development, manufacturing, use, or sale of any
Compound other than CDX-110 nor of any Licensed Product other than Licensed
Products containing CDX-110.  Celldex has disclosed to Pfizer all Third Party
patents and patent applications identified by counsel to Celldex in any freedom
to operate or patentability searches or opinions, or otherwise made known to
Celldex, relating to CDX-110 and Licensed Products containing CDX-110.  Celldex
has received no written notice from a Third Party regarding, nor has any
Knowledge that any Third Party intends to assert, any claim that the
manufacture, use or sale of CDX-110 or the practice of the Celldex Patent Rights
or use of the Celldex Technology infringes the intellectual property rights of a
Third Party.

 

(e)           There is no legal claim, judgment or settlement against or owed by
Celldex, or any order, writ, injunction or decree of any Governmental Authority
against Celldex, in each case relating to CDX-110, any Licensed Product, the
Celldex Patent Rights, the Celldex Technology or the transactions contemplated
by this Agreement.

 

(f)            Subject to the provisions of the Third Party Licenses, Celldex’s
right, title  and interest to all the Celldex Patent Rights and Celldex
Technology are free of any lien, encumbrance, charge, security interest,
mortgage or other similar restriction.  To the Knowledge of Celldex, the Third
Party Licensors’ right, title and interest to the Celldex Controlled Patent
Rights are free of any lien, encumbrance, charge, security interest, mortgage or
other similar restriction (any such lien, encumbrance, charge, security
interest, mortgage or other similar restriction, a “Third Party Licensor
Lien”).  Subject to the provisions of the Third Party Licenses and any Third
Party Licensor Liens, no person, firm, corporation or other entity (including
any Affiliate of Celldex) has any right, interest or claim in or to, and neither
Celldex nor any of its Affiliates has entered into any agreement granting any
right, interest or claim in or to, any Celldex Patent Rights or Celldex
Technology to any Third Party (including any academic organization or agency). 
Without limiting the generality of the foregoing: (i) no Celldex Research
Arrangement has been funded in whole or in part by any Third Party; (ii) each
Celldex Research Arrangement is covered by a written agreement between Celldex
and the Third Party(ies) involved in such Celldex Research Arrangement;
(iii) Celldex exclusively owns all data and other intellectual property
generated in the course of performance of each Celldex Research Arrangement
conducted prior to the date hereof or the Effective Date, as the case may be;
and (iv) all agreements with Third Parties relating to any Celldex Research
Arrangement that is being conducted as of the date hereof or the Effective Date,
as the

 

39

--------------------------------------------------------------------------------


 

case may be, provide that Celldex shall have exclusive ownership of all data and
other intellectual property generated in the course of performance of such
Celldex Research Arrangement.  For purposes of this Section 9.1, “Celldex
Research Arrangement” means (x) any clinical trial or other research or
development activities involving CDX-110 or any other Compound, Licensed Product
or Diagnostic Assay performed by Celldex, any Affiliate of Celldex or any Third
Party acting on Celldex’s behalf or under an agreement with Celldex or any
Affiliate of Celldex or of which Celldex is otherwise aware, and (y) any
research or development activities involving CDX-110 or any other Compound or
Licensed Product performed by any Third Party to whom Celldex has provided
CDX-110 or any such other Compound or Licensed Product at any time.  Schedule
9.1(f) lists every agreement relating to the Celldex Research Arrangements.

 

(g)           Prior to the Effective Date, the Compounds and Licensed Products
have been developed, manufactured, stored, labeled, distributed and tested by
Celldex and its Affiliates and, to Celldex’s Knowledge, by any Third Parties
acting on behalf of Celldex, in compliance in all material respects with all
applicable Laws.

 

(h)           The Patent Rights listed in Exhibit A are licensed to Celldex
under the Third Party Licenses and are included in the Celldex Patent Rights
licensed to Pfizer under this Agreement.  Other than the Patent Rights licensed
to Celldex under the Third Party Licenses, Celldex does not own or control any
Patent Rights relating to the Compounds, Licensed Products or Diagnostic
Assays.  Since September 30, 2007, Celldex has not assigned or otherwise
transferred ownership or control of any Patent Rights or Technology to Avant or
any other Affiliate of Celldex.

 

(i)            Except for the Third Party Licenses, *, the * Supply Agreement
and the agreements set forth in Schedule 9.1(f) (collectively, the “Third Party
Agreements”), correct and complete copies of each of which have heretofore been
delivered by Celldex to Pfizer, there are no licenses or other agreements,
whether written or oral, to which Celldex or any of its Affiliates is a party
that relate to the Compounds, Licensed Products or Diagnostic Assays or any
patents or patent applications relating thereto.  The Third Party Agreements
delivered by Celldex to Pfizer were true, accurate and complete copies of such
agreements on the date of delivery and have not been modified, supplemented or
amended since the date of delivery.  Each of the Third Party Agreements is in
full force and effect.  Celldex is not in breach of any Third Party Agreement,
and, to Celldex’s Knowledge, no other party to any Third Party Agreement is in
breach thereof.  No party to any Third Party Agreement has notified in writing
any other party thereto of any material breach thereof.  * has executed and
delivered to Celldex the consent to assignment of the * Supply Agreement in the
form attached hereto as Exhibit F, and Celldex has received no written notice
from * revoking or purporting to revoke such consent.

 

(j)            Celldex has heretofore disclosed to Pfizer all material
scientific and technical information and all information relating to safety and
efficacy known to it or its Affiliates with respect to CDX-110, Licensed
Products containing CDX-110 and * Diagnostic Assays.

 

40

--------------------------------------------------------------------------------


 

(k)           Celldex has heretofore disclosed to Pfizer all material
correspondence and contact information between Celldex and the FDA and any other
Governmental Authorities regarding CDX-110 or any Licensed Product containing
CDX-110.

 

(l)            Except for filings pursuant to the HSR Act, if any, neither the
execution and delivery of this Agreement nor the performance hereof by Celldex
requires Celldex to obtain any permits, authorizations or consents from any
Governmental Authority or from any other person, firm or corporation, and such
execution, delivery and performance will not result in the breach of or give
rise to any right of termination, rescission, renegotiation or acceleration
under, or trigger any other rights under, any agreement or contract to which
Celldex is a party or to which it may be subject that relates to the Celldex
Patent Rights, the Celldex Technology, the Compounds or the Licensed Products.

 

(m)          There is (1) no Action pending against Celldex, any of its
Affiliates or, to the Knowledge of Celldex, any Third Party, and (2) to the
Knowledge of Celldex, no Action threatened and no Investigation pending or
threatened against Celldex, any of its Affiliates or any Third Party, in each
case in connection with the Celldex Patent Rights, the Celldex Technology, the
Compounds or the Licensed Products or relating to the transactions contemplated
by this Agreement.  For purposes of this Section 9.1(m): “Action” means any
action, claim, demand, suit, proceeding, arbitration, grievance, citation,
summons or subpoena of any nature, civil, criminal, regulatory or otherwise, in
law or in equity; and “Investigation” means any inquiry or investigation of any
nature, civil, criminal, regulatory or otherwise, in law or in equity.

 

Within five (5) Business Days following the Effective Date, Celldex shall
deliver to Pfizer a certificate of Celldex, signed by an executive officer of
Celldex, certifying that the representations and warranties of Celldex contained
in this Section 9.1 were true and correct as of the Effective Date.

 

9.2.          Pfizer Representations and Warranties.  As of the date hereof and
as of the Effective Date of this Agreement, Pfizer hereby represents and
warrants to Celldex as follows:

 

(a)           Pfizer has the limited liability company power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
the execution, delivery and performance of this Agreement by Pfizer have been
duly and validly authorized and approved by proper limited liability company
action on the part of Pfizer, and Pfizer has taken all other action required by
Law, its certificate of formation and operating agreement, or any agreement to
which it is a party or to which it may be subject, required to authorize such
execution, delivery and performance.  Assuming due authorization, execution and
delivery on the part of Celldex, this Agreement constitutes a legal, valid and
binding obligation of Pfizer, enforceable against Pfizer in accordance with its
terms.

 

(b)           The execution and delivery of this Agreement by Pfizer and the
performance by Pfizer contemplated hereunder does not and will not violate any
Laws, except for such violations that would not have an adverse effect on the
ability of Pfizer to

 

41

--------------------------------------------------------------------------------


 

perform its obligations under this Agreement, or any order of any court or
Governmental Authority.

 

(c)           Except for filings pursuant to the HSR Act, if any, neither the
execution and delivery of this Agreement nor the performance hereof by Pfizer
requires Pfizer to obtain any permits, authorizations or consents from any
Governmental Authority (other than any regulatory approvals relating to the
manufacture, use, importation or sale of any Compound or Licensed Product) or
from any other person, firm or corporation, and such execution, delivery and
performance will not result in the breach of or give rise to any right of
termination under any agreement or contract to which Pfizer is a party or to
which it may be subject, except for those breaches or rights that would not
adversely affect the ability of Pfizer to perform its obligations under this
Agreement.

 

(d)           There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
the Knowledge of Pfizer, threatened against Pfizer or any of its Affiliates
relating to the transactions contemplated by this Agreement.

 

Within five (5) Business Days following the Effective Date, Pfizer shall deliver
to Celldex a certificate of Pfizer, signed by an authorized officer of Pfizer,
certifying that the representations and warranties of Pfizer contained in this
Section 9.2 were true and correct as of the Effective Date.

 

9.3.          Disclaimer of Warranty.  EXCEPT AS OTHERWISE EXPRESSLY STATED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND
WITH RESPECT TO COMPOUNDS, LICENSED PRODUCTS, DIAGNOSTIC ASSAYS, PATENT RIGHTS,
OR TECHNOLOGY.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 9, EACH PARTY
EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

 

9.4.          No Debarment.  In conducting any development activities under this
Agreement, each party shall ensure that its Affiliates, employees, agents and
contractors: (i) comply with all applicable Laws and all statutory and
regulatory requirements of the FDA and any other Governmental Authority; and
(ii) not utilize, in conducting studies on any Compound, Licensed Product or
Diagnostic Assay, any person or entity that at such time is debarred by the FDA
or under investigation by the FDA for debarment action pursuant to the
provisions of the United States federal Generic Drug Enforcement Act of 1992. 
Each party agrees to inform the other party in writing immediately if it or any
person or entity who is performing services hereunder is so debarred or is the
subject of a conviction described in Section 306 of the FDCA, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to such party’s Knowledge, is threatened, relating to the debarment or
conviction of such party or any person or entity used in any capacity by such
party or any of its Affiliates in connection with the development of any
Compound, Licensed Product or Diagnostic Assay.

 

42

--------------------------------------------------------------------------------


 

Section 10.            ADDITIONAL COVENANTS.

 

10.1.        Restrictions on Transfers and Liens.  Celldex shall not license,
sell, assign or otherwise transfer to any person (including any Affiliate of
Celldex) any Celldex Patent Rights or any Celldex Technology, or assign or
otherwise transfer any of the Third Party Licenses or * or any of its rights or
obligations thereunder to any person (including any Affiliate of Celldex) (or
agree to do any of the foregoing) except to the extent permitted by, and in
compliance with, Section 15.8.  In addition, Celldex hereby covenants and agrees
that Celldex shall not incur or permit to exist (and shall cause each of its
Affiliates not to incur or permit to exist), with respect to any Celldex Patent
Rights and/or Celldex Technology, any lien, encumbrance, charge, security
interest, mortgage, liability, grant of license to Third Parties or other
restriction (including in connection with any indebtedness).

 

10.2.        Third Party Licenses.  Celldex (a) shall not execute or otherwise
permit, and shall cause its Affiliates to refrain from executing or otherwise
permitting, any amendment, modification or waiver to any of the Third Party
Licenses, * or the * Supply Agreement without the prior written consent of
Pfizer, (b) shall not make any election or exercise any right or option (or omit
to take any action) which would, and shall cause its Affiliates to refrain from
making any election or exercising any right or option (or omitting to take any
action) which would, terminate or relinquish in whole or in part any right under
a Third Party License, * or the * Supply Agreement, (c) shall comply, and shall
cause its Affiliates to comply in all respects, with all of its, and its
Affiliates’, obligations under the Third Party Licenses, * and the * Supply
Agreement, (d) shall take, and shall cause its Affiliates to take, such actions
as shall be necessary to keep in full force and effect the Third Party Licenses,
* and the * Supply Agreement, and (e) shall give prompt notice to Pfizer,
together with a detailed summary of outstanding issues if Pfizer so requests, of
any notice received from the Third Party of any actual or alleged defaults,
breaches, violations, proposed amendments or proposed modifications of, or any
proposed waivers under, any of the Third Party Licenses, * or the * Supply
Agreement by any of the parties thereto.

 

10.3.        Compliance with Laws.  Each of Celldex and Pfizer shall conduct,
and shall use reasonable efforts to cause its Affiliates to conduct, all its
activities contemplated under this Agreement in accordance with all applicable
Laws of the country in which such activities are conducted.

 

10.4.        Conduct of Business.  From and after the date hereof and until the
Effective Date, except as Pfizer shall otherwise consent to in writing, Celldex
shall (a) operate the business of Celldex with respect to Compounds, Licensed
Products, Diagnostic Assays, Celldex Patent Rights and Celldex Technology in the
ordinary course consistent with past practice and (b) use Commercially
Reasonable Efforts to preserve intact and keep in full force and effect all
Celldex Patent Rights and Celldex Technology, and all related relationships with
customers, suppliers, distributors, licensors, licensees and other Third
Parties, and to keep available the services of its current employees who are
involved in the research, development or commercialization of Compounds,
Licensed Products or Diagnostic Assays (as the case may be).

 

10.5.        Access to Information.  From and after the date hereof, Celldex
shall, upon reasonable notice from Pfizer, provide Pfizer and its agents and
representatives with reasonable

 

43

--------------------------------------------------------------------------------


 

access, at Celldex’s place of business, during regular business hours, to
(a) all information concerning Compounds, Licensed Products, Diagnostic Assays,
Celldex Patent Rights and/or Celldex Technology and (b) all employees of Celldex
who possess any information described in clause (a) of this Section 10.5.

 

Section 11.            TERM.

 

11.1.        Term.  Subject to Section 11.2, this Agreement shall be effective
as of the Effective Date and shall, unless earlier terminated in accordance with
Section 12, remain in effect until the expiration of the last-to-expire Royalty
Term.  Simultaneously with the execution of this Agreement, the parties shall
enter into the Assignment and Assumption Agreement relating to the * Supply
Agreement in the form attached hereto as Exhibit G.

 

11.2.        Prior to Effective Date.  Prior to the Effective Date, neither
Celldex nor Pfizer shall have any rights or obligations hereunder. 
Notwithstanding anything to the contrary in Section 11.1, effective as of the
date hereof, each of Pfizer and Celldex covenant and agree that Section 8, 10.1,
10.2, 10.4, 10.5, 11.2, 12.1(c), Section 14, 15.8 and 15.13 shall be in full
force and effect unless this Agreement is terminated pursuant to Section 12
(including any applicable defined terms contained in such provisions).

 

Section 12.            TERMINATION.

 

12.1.        Termination Rights.  This Agreement may be terminated as follows:

 

(a)           If either Pfizer or Celldex materially breaches or materially
defaults in the performance or observance of any of its respective obligations
under this Agreement, and such breach or default is not cured within * after the
giving of written notice by the other party specifying such breach or default,
then such other party shall have the right to terminate this Agreement by
providing the breaching party written notice within * following the expiration
of such * period (such termination to be effective upon receipt of such
termination notice).  For the purpose of this Section 12.1(a), a material breach
or material default shall include a material inaccuracy in any warranty or
representation contained herein.

 

(b)           At any time and for any reason, Pfizer, upon * written notice to
Celldex, shall have the right, at Pfizer’s sole discretion, to terminate this
Agreement, such termination to be effective upon the expiration of such *
period.  In order to ensure the smooth transition of the development and/or
commercialization of any Compound or Licensed Product from Pfizer to Celldex or
a Third Party designated by Celldex, promptly after receipt by Celldex of such
written notice, representatives of Pfizer and Celldex will meet to negotiate in
good faith the terms of a transition plan with respect to all then-current as
well as planned activities relating to Compounds and Licensed Products.

 

(c)           Either party shall have the right to terminate this Agreement if
the Effective Date has not occurred (for any reason) by *.

 

44

--------------------------------------------------------------------------------


 

(d)           If Pfizer, its Affiliate or sublicensee commences any legal
proceeding that challenges the validity, enforceability or ownership of any
Celldex Patent Right set forth on Exhibit A, Celldex shall have the right to
immediately terminate the license granted to Pfizer by Celldex pursuant to
Section 3.1(a) under the challenged patent by giving notice to Pfizer.  The
foregoing right of Celldex to terminate Pfizer’s license under a challenged
patent shall not apply to any such challenge that arises out of or is in
connection with any legal action or counterclaim commenced by Celldex against
Pfizer, whether arising out of or in connection with this Agreement or
otherwise.

 

12.2.        Accrued Obligations.  Expiration or termination of this Agreement
for any reason (a) shall be without prejudice to Celldex’s right to receive all
royalties accrued under Section 5.6 prior to the effective date of such
termination and to any other remedies that either party may otherwise have and
(b) shall not release a party hereto from any indebtedness, liability or other
obligation incurred hereunder by such party prior to the date of termination or
expiration.

 

12.3.        Effect of Termination.

 

(a)           Upon any termination of this Agreement pursuant to Section 12.1,
all licenses and rights granted herein to Pfizer shall terminate, other than the
license granted to Pfizer in Section 3.3(a) (Non-Exclusive Research License) and
except as otherwise provided in this Section 12.3.

 

(b)           If Pfizer terminates this Agreement under Section 12.1(b) other
than for reasons related to the safety of any Compound or Licensed Product (as
determined in good faith by Pfizer, taking into account the indication(s) for
which the Compound or Licensed Product was being developed or commercialized) or
Celldex terminates this Agreement under Section 12.1(a) or 12.1(d), Pfizer
shall, promptly after such termination: (i) transfer to Celldex ownership of all
regulatory filings and Regulatory Approvals that relate solely to Licensed
Products; and (ii) deliver or make available to Celldex, in the same form in
which Pfizer maintains such items, copies of those material reports, records and
regulatory correspondence in Pfizer’s possession or control that (A) relate
solely to the pre-clinical and clinical development under this Agreement of
Compounds or Licensed Products and (B) are necessary for Celldex to obtain
Regulatory Approval for Licensed Products; provided that the parties agree that
any failure by Pfizer to provide such reports, records or correspondence to
Celldex despite Pfizer’s Commercially Reasonable Efforts to do so shall not be a
breach of Pfizer’s obligations under this Section 12.3.

 

(c)           If (i) Pfizer terminates this Agreement under Section 12.1(b), or
Celldex terminates this Agreement under Section 12.1(a) or 12.1(d), after * and
(ii) Celldex subsequently commercializes such Licensed Product, Celldex will pay
to Pfizer royalties in the amount of * of the annual net sales of such Licensed
Product by Celldex, its Affiliates and licensees and sublicensees (where “net
sales” of Celldex, its Affiliates and licensees and sublicensees is calculated
in substantially the same manner as Net Sales are calculated under this
Agreement).  Such royalties will be payable on a country-by-country basis during
the Royalty Term that otherwise would have applied if this Agreement had not
been terminated.

 

45

--------------------------------------------------------------------------------


 

(d)           If Pfizer terminates this Agreement under Section 12.1(b), or
Celldex terminates this Agreement under Section 12.1(a) or 12.1(d), Celldex
shall have the following rights, and Pfizer shall have the following
obligations:

 

(i)            Celldex will, from the effective date of any such termination,
have a non-exclusive, perpetual, irrevocable, worldwide, royalty-free (subject
to Section 12.3(c)) license, with the right to sublicense, under the Pfizer
Applied Technology, Pfizer Patent Rights and any Joint Patent Rights not
previously assigned to Celldex that are necessary to research, develop, make,
have made, use, sell, offer for sale, supply, cause to be supplied and import
any Licensed Product that is in active clinical development or has been
commercialized at the time of termination (a “Reverted Product”), solely to
research, develop, make, have made, use, sell, offer for sale, supply, cause to
be supplied and import such Reverted Product; provided that, if any of such
Pfizer Applied Technology or Pfizer Patent Rights is licensed by Pfizer or any
of its Affiliates from a Third Party, (A) Celldex’s license rights under this
Section 12.3(d) shall be limited to the extent required under any agreement with
such Third Party and (B) Celldex shall pay to Pfizer the amount of any Third
Party royalties payable by Pfizer relating to such Pfizer Applied Technology or
Pfizer Patent Rights (as the case maybe) in respect of such Reverted Product.

 

(ii)           Pfizer shall have the first right, but not the obligation, to
continue prosecution and maintenance at its own expense of all Pfizer Patent
Rights and all Joint Patent Rights not previously assigned to Celldex that are
licensed to Celldex under Section 12.3(d)(i) (the “Reverted Product Patent
Rights”).  Within sixty (60) days of termination of this Agreement, Celldex
shall give notice to Pfizer specifying which Pfizer Patent Rights and Joint
Patent Rights it believes are Reverted Product Patent Rights.  No later than
sixty (60) days prior to the applicable Paris Convention date or PCT
nationalization date, as the case may be, for a given Reverted Product Patent
Right, Pfizer shall provide Celldex with a list of the countries in which Pfizer
has decided to extend such Reverted Product Patent Right.  If Pfizer has decided
not to continue the prosecution or maintenance of a patent application or patent
that is a Reverted Product Patent Right, then Celldex shall have the option to
obtain ownership of such patent applications and patents * and to continue the
prosecution of such patent applications and the maintenance of such patents in
such country, at its own cost and expense, in Celldex’s name (except in the case
of a United States patent or patent application that is tied by a terminal
disclaimer to another Patent Right owned by Pfizer).  If Celldex exercises such
option to obtain ownership of such Reverted Product Patent Rights, Celldex
shall, and shall cause its Affiliates to, grant to Pfizer a non-exclusive,
irrevocable, worldwide, royalty-free, perpetual license, with the right to
sublicense, under such Reverted Product Patent Rights for all uses. 
Notwithstanding the provisions of Section 15.8, but subject to all rights
granted herein to Celldex, Pfizer may transfer any Reverted Product Patent Right
to a Third Party without Celldex’s consent; provided, however, that Pfizer shall
ensure that any such Third Party transferee agrees in writing to comply with the
obligations set forth in this Section 12.3(d)(ii) relating to such Reverted
Product Patent Right.

 

(iii)          Celldex shall have the right to submit a written notice to Pfizer
within * of termination requesting that Pfizer enter good faith negotiations for
*.  If Pfizer

 

46

--------------------------------------------------------------------------------


 

consents in writing to such negotiations, which consent may be withheld in
Pfizer’s sole discretion, the parties shall negotiate in good faith the terms of
such license for up to *.  In the event the parties do not agree on the terms of
such a license before the end of such * negotiation period, Pfizer shall have no
further obligation under this Section 12.3(d)(iii).

 

(iv)          Pfizer will assign to Celldex Pfizer’s rights, title and interest
under the * Supply Agreement, as amended from time to time and then in effect,
in whole or in part (at Pfizer’s option) to the extent necessary to enable
Celldex to purchase * * (as defined in the * Supply Agreement) for the
manufacturing of Compounds and Licensed Products.  Any such assignment will be
subject to the terms of an assignment and assumption agreement between Celldex
and Pfizer on terms that are substantially similar to the terms of the
Assignment and Assumption Agreement between the parties dated as of the date
hereof.

 

(e)           Following termination of this Agreement pursuant to Section 12.1:
(i) each of Pfizer and Celldex shall, upon request of the other party, return or
destroy all Celldex Confidential Information and Pfizer Confidential
Information, respectively, disclosed to it pursuant to this Agreement, including
all copies and extracts of documents, as promptly as practicable following
receipt of such request, except that one (1) copy may be kept for the purpose of
complying with continuing obligations under this Agreement.

 

(f)            If this Agreement is terminated by Pfizer pursuant to
Section 12.1(a), the following provisions shall apply:

 

(i)            all licenses granted by each party to the other party under this
Agreement shall terminate, other than the license granted to Pfizer in
Section 3.3(a) (Non-Exclusive Research License); and

 

(ii)           subject to the provisions of Section 15.6, this Agreement shall
be of no further force or effect.

 

12.4.        Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by Celldex are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The parties agree that Pfizer, as licensee of intellectual property under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code.  The parties further agree that, in
the event of a rejection of this Agreement by Celldex in any bankruptcy
proceeding by or against Celldex under the U.S. Bankruptcy Code, (a) Pfizer
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in Pfizer’s possession, shall be
promptly delivered to it upon Pfizer’s written request therefor, and (b) Celldex
shall not interfere with Pfizer’s rights to intellectual property and all
embodiments of intellectual property, and shall assist and not interfere with
Pfizer in obtaining intellectual property and all embodiments of intellectual
property from another entity.  The term “embodiments” of intellectual property
includes all tangible, intangible, electronic or other

 

47

--------------------------------------------------------------------------------


 

embodiments of rights and licenses hereunder, including all compounds and
products embodying intellectual property, Licensed Products, regulatory filings
and related rights, and Technology.

 

Section 13.            INDEMNIFICATION.

 

13.1.        Indemnification.

 

(a)           Except as set forth on Schedule 13.1, Celldex will indemnify,
defend and hold Pfizer and Pfizer’s Affiliates, and their respective directors,
officers and employees (collectively, “Pfizer Indemnified Parties,” and each a
“Pfizer Indemnified Party”), harmless from any and all Losses (as defined below)
incurred by any of them as a result of:

 

(i)            the breach of any covenant, warranty or representation made by
Celldex under this Agreement;

 

(ii)           the negligence, recklessness, or willful misconduct of Celldex or
any of its Affiliates;

 

(iii)          any acts or omissions of Celldex or any of its Affiliates,
agents, consultants, contractors or other Third Parties, in connection with the
research, development or commercialization of Compounds, Licensed Products or
Diagnostic Assays prior to or after the Effective Date or following termination
in whole or in part of this Agreement and the reversion of the applicable rights
hereunder to Celldex in accordance with Section 12.3; or

 

(iv)          any claim for death, bodily injury or property damage arising from
the research, development, manufacture (for use, distribution, sale or
commercialization by or on behalf of Celldex, its Affiliates or sublicensees,
including Pfizer under this Agreement), use, distribution, sale or
commercialization of any Compound, Licensed Product or Diagnostic Assay by
Celldex, its Affiliates, sublicensees, employees or agents (other than a Pfizer
Indemnified Party).

 

Celldex shall be obligated to so indemnify, defend and hold Pfizer harmless from
such Losses only to the extent that such Losses do not arise from the
negligence, recklessness or willful misconduct of any Pfizer Indemnified Party
or the breach of any covenant, warranty or representation made by Pfizer under
this Agreement.

 

(b)           Pfizer will indemnify, defend and hold Celldex and Celldex’s
Affiliates, and their respective directors, officers and employees
(collectively, “Celldex Indemnified Parties,” and each a “Celldex Indemnified
Party”), harmless from any and all Losses incurred by any of them as a result
of:

 

(i)            the breach of any covenant, warranty or representation made by
Pfizer under this Agreement;

 

(ii)           the negligence, recklessness, or willful misconduct of Pfizer or
any of its Affiliates;

 

48

--------------------------------------------------------------------------------


 

(iii)          any acts or omissions of Pfizer or any of its Affiliates in
connection with the research, development or commercialization of Compounds,
Licensed Products or Diagnostic Assays during the Term; or

 

(iv)          any claim for death, bodily injury or property damage arising from
the research, development, manufacture (for use, distribution, sale or
commercialization by or on behalf of Pfizer, its Affiliates or sublicensees or
use by or on behalf of Celldex under this Agreement), use, distribution, sale or
commercialization of any Compound, Licensed Product or Diagnostic Assay by
Pfizer, its Affiliates, sublicensees, employees or agents (other than a Celldex
Indemnified Party).

 

In each case, Pfizer shall be obligated to so indemnify, defend and hold Celldex
harmless from such Losses only to the extent that such Losses do not arise from
the negligence, recklessness or willful misconduct of any Celldex Indemnified
Party or the breach of any covenant, warranty or representation made by Celldex
under this Agreement.

 

13.2.        Losses.  For purposes of this Agreement, “Losses” shall mean any
and all costs, expenses, claims, losses, liabilities, damages, fines, royalties,
governmental penalties or punitive damages, deficiencies, interest, settlement
amounts, awards and judgments, including any and all reasonable, out-of-pocket
costs and expenses properly incurred as a result of a claim, in each case solely
to the extent such Loss is the result of a claim initiated by a Third Party
(including reasonable, out-of-pocket attorneys’ fees and all other expenses
reasonably incurred in investigating, preparing or defending any litigation or
proceeding, commenced or threatened), and in each case, net of any tax benefit
or insurance recovery received as a result of such Loss.

 

13.3.        Defense Procedures; Procedures for Third Party Claims.  In the
event that any Third Party (in no event to include any Affiliate of any of the
parties) asserts a claim with respect to any matter for which a party (the
“Indemnified Party”) is entitled to indemnification hereunder (a “Third Party
Claim”), then the Indemnified Party shall promptly notify the party obligated to
indemnify the Indemnified Party (the “Indemnifying Party”) thereof; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party shall relieve the Indemnifying Party from any obligation
hereunder unless (and then only to the extent that) the Indemnifying Party is
prejudiced thereby.

 

(a)           Subject to Pfizer’s right to control the defense of actions
described in Sections 7.8, 7.9, 7.10 and 7.11 (even where Celldex is the
Indemnifying Party), the Indemnifying Party shall have the right, exercisable by
notice to the Indemnified Party within ten (10) Business Days after receipt of
notice from the Indemnified Party of the commencement of or assertion of any
Third Party Claim, to assume direction and control of the defense, litigation,
settlement, appeal or other disposition of the Third Party Claim (including the
right to settle the claim solely for monetary consideration) with counsel
selected by the Indemnifying Party and reasonably acceptable to the Indemnified
Party; provided that (i) the Indemnifying Party has sufficient financial
resources, in the reasonable judgment of the Indemnified Party, to satisfy the
amount of any adverse monetary judgment that is sought, (ii) the Third Party
Claim seeks solely monetary damages and (iii) the Indemnifying Party expressly
agrees in writing that as between the Indemnifying Party and the Indemnified
Party, the Indemnifying Party shall be solely

 

49

--------------------------------------------------------------------------------


 

obligated to satisfy and discharge the Third Party Claim in full (the conditions
set forth in clauses (i), (ii) and (iii) above are collectively referred to as
the “Litigation Conditions”).

 

(b)           Within ten (10) Business Days after the Indemnifying Party has
given notice to the Indemnified Party of its exercise of its right to defend a
Third Party Claim, the Indemnified Party shall give notice to the Indemnifying
Party of any objection thereto based upon the Litigation Conditions.  If the
Indemnified Party reasonably so objects, the Indemnified Party shall continue to
defend the Third Party Claim, at the expense of the Indemnifying Party, until
such time as such objection is withdrawn.  If no such notice is given, or if any
such objection is withdrawn, the Indemnifying Party shall be entitled, at its
sole cost and expense, to assume direction and control of such defense, with
counsel selected by the Indemnifying Party and reasonably acceptable to the
Indemnified Party.  During such time as the Indemnifying Party is controlling
the defense of such Third Party Claim, the Indemnified Party shall cooperate,
and shall cause its Affiliates and agents to cooperate upon request of the
Indemnifying Party, in the defense or prosecution of the Third Party Claim,
including by furnishing such records, information and testimony and attending
such conferences, discovery proceedings, hearings, trials or appeals as may
reasonably be requested by the Indemnifying Party.  In the event that the
Indemnifying Party does not satisfy the Litigation Conditions or does not notify
the Indemnified Party of the Indemnifying Party’s intent to defend any Third
Party Claim within ten (10) Business Days after notice thereof, the Indemnified
Party may (without further notice to the Indemnifying Party) undertake the
defense thereof with counsel of its choice and at the Indemnifying Party’s
expense (including reasonable, out-of-pocket attorneys’ fees and costs and
expenses of enforcement or defense).  The Indemnifying Party or the Indemnified
Party, as the case may be, shall have the right to join in (including the right
to conduct discovery, interview and examine witnesses and participate in all
settlement conferences), but not control, at its own expense, the defense of any
Third Party Claim that the other party is defending as provided in this
Agreement.

 

(c)           The Indemnifying Party shall not, without the prior written
consent of the Indemnified Party, enter into any compromise or settlement that
commits the Indemnified Party to take, or to forbear to take, any action.  The
Indemnified Party shall have the sole and exclusive right to settle any Third
Party Claim, on such terms and conditions as it deems reasonably appropriate, to
the extent such Third Party Claim involves equitable or other non-monetary
relief, but shall not have the right to settle such Third Party Claim to the
extent such Third Party Claim involves monetary damages without the prior
written consent of the Indemnifying Party.  Each of the Indemnifying Party and
the Indemnified Party shall not make any admission of liability in respect of
any Third Party Claim without the prior written consent of the other party, and
the Indemnified Party shall use reasonable efforts to mitigate Losses arising
from the Third Party Claim.

 

13.4.        Disclaimer of Liability for Consequential Damages.  IN NO EVENT
SHALL ANY PARTY OR ANY OF ITS AFFILIATES BE LIABLE UNDER THIS AGREEMENT FOR
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING LOSS OF
PROFITS OR REVENUE,  SUFFERED BY PFIZER, CELLDEX OR ANY OF THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS

 

50

--------------------------------------------------------------------------------


 

AND EMPLOYEES, EXCEPT (A) TO THE EXTENT OF ANY SUCH DAMAGES PAID TO A THIRD
PARTY IN CONNECTION WITH A THIRD PARTY CLAIM AND (B) FOR PURPOSES OF
INDEMNIFICATION PURSUANT TO THIS SECTION 13, IN THE EVENT OF FRAUD; PROVIDED
THAT THIS SECTION 13.4 SHALL NOT RELIEVE EITHER PARTY FROM ITS PAYMENT
OBLIGATIONS UNDER THIS AGREEMENT.

 

13.5.        Sole Remedy.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND
EXCEPT FOR ANY EQUITABLE REMEDIES THAT MAY BE AVAILABLE TO A PARTY, 
INDEMNIFICATION  PURSUANT TO THIS SECTION 13 SHALL BE THE SOLE AND EXCLUSIVE
REMEDY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY) AVAILABLE TO
CELLDEX OR PFIZER FOR THE MATTERS COVERED THEREIN.

 

Section 14.            GOVERNING LAW AND JURISDICTION.

 

14.1.        Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of New York, without regard
to conflicts of law rules.

 

14.2.        Jurisdiction.  With the exception of those matters referred for
resolution by independent accountants under Section 6.5, in the event of any
controversy, claim or counterclaim arising out of or relating to this Agreement,
the parties shall first attempt to resolve such controversy or claim through
good faith negotiations for a period of not less than thirty (30) days following
notification of such controversy or claim to the other party.  If such
controversy or claim cannot be resolved by means of such negotiations during
such period, then such controversy or claim shall be resolved by the United
States District Court for the Southern District of New York or a local court
sitting in New York, New York (collectively, the “Courts”).  Each party
(a) irrevocably submits to the exclusive jurisdiction in the Courts for purposes
of any action, suit or other proceeding relating to or arising out of this
Agreement and (b) agrees not to raise any objection at any time to the laying or
maintaining of the venue of any such action, suit or proceeding in any of the
Courts, irrevocably waives any claim that such action, suit or other proceeding
has been brought in an inconvenient forum and further irrevocably waives the
right to object, with respect to such action, suit or other proceeding, that
such Court does not have any jurisdiction over such party.  Celldex hereby
irrevocably designates, appoints and empowers Corporation Service Company, 1133
Avenue of the Americas, New York, New York  10036-6710, as its true and lawful
agent and attorney-in-fact in its name, place and stead to receive and accept on
its behalf service of process in any action, suit or proceeding in the Courts
with respect to any matters as to which it has submitted to jurisdiction as set
forth in the immediately preceding sentence.

 

Section 15.            MISCELLANEOUS.

 

15.1.        Force Majeure.  Neither party hereto shall be liable to the other
party for any losses or damages attributable to a default in or breach of this
Agreement that is the result of war (whether declared or undeclared), acts of
God, revolution, acts of terror, fire, earthquake, flood, pestilence, riot,
enactment or change of Law (following the Effective Date), accident(s), labor
trouble, or shortage of or inability to obtain material equipment or transport
or any other cause

 

51

--------------------------------------------------------------------------------


 

beyond the reasonable control of such party; provided that if such a cause
occurs, then the party affected will promptly notify the other party of the
nature and likely result and duration (if known) of such cause and use
commercially reasonable efforts to reduce the effect.  If the event lasts for a
period of longer than three (3) months, the parties shall meet and discuss
appropriate remedial measures.

 

15.2.        Severability.  If and solely to the extent that any provision of
this Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not affect the validity of the remainder of this Agreement
or any of its provisions; provided, however, the parties shall use their
respective reasonable efforts to replace the invalid provisions in a manner that
best accomplishes the original intentions of the parties.

 

15.3.        Waivers.  Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party or parties waiving such term or condition.  Neither
the waiver by any party of any term or condition of this Agreement nor the
failure on the part of any party, in one or more instances, to enforce any of
the provisions of this Agreement or to exercise any right or privilege, shall be
deemed or construed to be a waiver of such term or condition for any similar
instance in the future or of any subsequent breach hereof.  All rights,
remedies, undertakings, obligations and agreements contained in this Agreement
shall be cumulative and none of them shall be a limitation of any other remedy,
right, undertaking, obligation or agreement.

 

15.4.        Entire Agreement; Amendments.  This Agreement, together with the
Stock Purchase Agreement, * and Assignment and Assumption Agreement relating to
the * Supply Agreement, sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and supersedes all
agreements or understandings, verbal or written, made between Celldex and Pfizer
before the date hereof with respect to the subject matter hereof, including the
Confidentiality Agreement between Celldex and Pfizer Inc., dated December 21,
2006, as amended on January 22, 2007.  All Celldex Confidential Information
disclosed to Pfizer prior to the Effective Date will be deemed to have been
disclosed pursuant to this Agreement.  None of the terms of this Agreement shall
be amended, supplemented or modified except in writing signed by the parties.

 

15.5.        Pfizer’s Right of Setoff.  If Celldex materially breaches this
Agreement and fails to cure such breach within the time periods provided under
Section 12.1(a) and Pfizer does not elect to terminate this Agreement pursuant
to Section 12.1(a), then, in addition to any other remedies Pfizer may have
under this Agreement or otherwise, Pfizer may setoff against any amounts owed to
Celldex pursuant to Section 5 the amount of any losses, damages and expenses
incurred by Pfizer as a result of Celldex’s material breach of this Agreement
(except to the extent such amounts have already been setoff pursuant to
Section 5.8(c)).

 

15.6.        Pfizer *.

 

(a)           Notwithstanding anything to the contrary contained herein or in
the *, Pfizer shall * results from a breach by Pfizer of its obligations under
this Agreement,

 

52

--------------------------------------------------------------------------------


 

which breach remains uncured * following receipt by Pfizer of a notice of breach
pursuant to Section 12.1(a) hereof.

 

(b)           In the event Celldex believes that Pfizer has * in breach of the
provisions of Section 15.6(a), Celldex may so notify Pfizer in writing.  If
Pfizer does not object in writing to such alleged breach within * of receipt of
such written notice, Pfizer shall promptly *.  In the event that Pfizer objects
to such notice of breach within the time period specified, Celldex may pursue
all legal and equitable remedies available to it in the Courts.  In the event
that Pfizer is found by a final, nonappealable decision of a Court to have
breached the provisions of Section 15.6(a) with respect to *, Pfizer shall
promptly thereafter *.  Pfizer agrees that a breach of this Section 15.6(b) will
cause irreparable harm to Celldex, and that any breach of this
Section 15.6(b) by Pfizer will entitle Celldex to seek injunctive relief, in
addition to any other legal remedies available to it, in any court of competent
jurisdiction.

 

15.7.        Survival.  The provisions of Sections 3.3 (Non-Exclusive Research
License), 3.6 (Celldex Retained Rights), 6.5 (Inspection of Records), 7.1
(Ownership of Inventions), 8.1 (Confidential Information), 12.3 (Effect of
Termination), Section 13 (Indemnification) and Section 14 (Governing Law and
Jurisdiction), as well as any other Sections or defined terms referred to in
such Sections or necessary to give them effect shall survive termination or
expiration of this Agreement and remain in force until discharged in full. 
Furthermore, any other provisions required to interpret and enforce the parties’
rights and obligations or to wind up their outstanding obligations under this
Agreement shall survive to the extent required.

 

15.8.        Assignment.

 

(a)           Neither this Agreement nor any rights or obligations of either
party to this Agreement may be assigned or otherwise transferred by either party
without the prior written consent of the other party; provided, however, either
party may, without such consent, assign this Agreement, in whole or in part:
(i) to any of its respective Affiliates, subject to Section 15.8(b) in the case
of Celldex; provided that such assigning party shall remain jointly and
severally liable with such Affiliate in respect of all obligations so assigned;
(ii) to a Third Party where a party or its Affiliate is required, or makes a
good faith determination based on advice of counsel, to divest any of the
Licensed Products or Diagnostic Assays in order to comply with Law or the order
of any Governmental Authority as a result of a merger or acquisition; (iii) to
an entity that acquires all or substantially all of its assets, subject to
Section 15.8(b) in the case of Celldex; or (iv) to the successor entity
resulting from any merger or consolidation of such party with or into such
entity (including a merger of Celldex with Avant into a single entity), subject
to Section 15.8(b) in the case of Celldex.

 

(b)           Celldex shall not sell, assign or otherwise transfer Celldex
Patent Rights, Celldex Technology, Third Party Licenses and/or * to any person
(including any Affiliate of Celldex) except to (w) Avant (so long as Avant is
the sole stockholder of Celldex), (x) a wholly-owned direct or indirect
subsidiary of Celldex, (y) an acquiring entity in accordance with
Section 15.8(a)(iii) or (z) a successor corporation or entity in accordance with
Section 15.8(a)(iv), and solely in each case if (i) Avant, or such subsidiary,

 

53

--------------------------------------------------------------------------------


 

corporation or entity (each, a “transferee”) is and continues to be at all times
incorporated and domiciled (including with respect to principal headquarters of
such transferee, but not with respect to any affiliate or parent entity of such
transferee) in any state of the United States of America and (ii) prior to any
such sale, assignment or transfer, such transferee has acknowledged and
confirmed in writing to Pfizer, all in a manner reasonably acceptable to Pfizer,
that, effective as of such sale, assignment or other transfer, such transferee
shall be bound by this Agreement as if it were a party to it as and to the
identical extent applicable to Celldex with respect to Celldex Patent Rights
and/or Celldex Technology; provided, however, that Celldex shall not sell,
assign or otherwise transfer any of the * to any person unless Celldex
simultaneously sells, assigns or otherwise transfers the Third Party License and
Celldex Patent Rights that are related to such * to the same person.

 

(c)           Any purported assignment in violation of this Section 15.8 shall
be void.  Any permitted assignee shall assume all obligations of its assignor
under this Agreement.

 

15.9.        Independent Contractor.  The relationship between Celldex and
Pfizer is that of independent contractors.  Celldex and Pfizer are not joint
venturers, partners, principal and agent, employer and employee, and have no
other relationship other than independent contracting parties.

 

15.10.      Notices.  Each communication and document made or delivered by one
party to another under this Agreement shall be made in the English language. 
All notices, consents, approvals, requests or other communications required
hereunder given by one party to the other hereunder shall be in writing and made
by registered or certified air mail, facsimile, express overnight courier or
delivered personally to the following addresses of the respective parties:

 

If to Celldex:

 

Celldex Therapeutics, Inc.

 

 

222 Cameron Drive, Suite 400

 

 

Phillipsburg, NJ 08865

 

 

Attention: Senior VP, Business Development

 

 

 

with a copy to:

 

Edwards Angell Palmer & Dodge LLP

 

 

111 Huntington Avenue

 

 

Boston, MA 02199

 

 

Attention: Richard B. Smith, Esq.

 

 

 

If to Pfizer:

 

Pfizer Vaccines LLC

 

 

235 East 42nd Street

 

 

New York, NY 10017-5755

 

 

Attention: President

 

54

--------------------------------------------------------------------------------


 

and:

 

Pfizer Vaccines LLC

 

 

235 East 42nd Street

 

 

New York, NY 10017-5755

 

 

Attention: Treasurer

 

 

 

with a copy to:

 

Pfizer Inc.

 

 

235 East 42nd Street

 

 

New York, NY 10017-5755

 

 

Attention: General Counsel

 

Notices hereunder shall be deemed to be effective (a) upon receipt if personally
delivered, (b) on the tenth (10th) Business Day following the date of mailing if
sent by registered or certified air mail; (c) on the second (2nd) Business Day
following the date of transmission or delivery to the overnight courier if sent
by facsimile or overnight courier.  A party may change its address listed above
by sending notice to the other party in accordance with this Section 15.10.

 

15.11.      Third Party Beneficiaries.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of either party.  No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against
either party.

 

15.12.      Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

 

15.13.      Performance by Affiliates.  To the extent that this Agreement
imposes obligations on Affiliates of a party, such party agrees to cause its
Affiliates to perform such obligations.  Pfizer may use one or more of its
Affiliates to perform its obligations and duties hereunder, provided that Pfizer
shall remain liable hereunder for the prompt payment and performance of all of
its obligations hereunder.  Subject to Section 4.5(b), Celldex may use one or
more of its Affiliates to perform its obligations and duties hereunder, provided
that Celldex shall remain liable hereunder for the performance of all of its
obligations hereunder.  Avant hereby agrees to cause Celldex to perform its
obligations under this Agreement.

 

15.14.      Counterparts.  This Agreement may be executed in any two or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.

 

15.15.      Headings.  Headings in this Agreement are included herein for ease
of reference only and shall have no legal effect.  References to the parties,
Sections, Schedules and Exhibits are to the parties, Sections, Schedules and
Exhibits to and of this Agreement unless otherwise specified.

 

[Remainder of Page Intentionally Left Blank]

 

55

--------------------------------------------------------------------------------


 

License and Development Agreement

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their duly authorized officers upon the date first written above.

 

 

CELLDEX THERAPEUTICS, INC.

 

PFIZER VACCINES LLC

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

Name:  Martin Teicher

Title:

 

Title:    Vice President

 

 

Avant Immunotherapeutics, Inc. is a party to this Agreement solely with respect
to the last sentence of Section 15.13:

 

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CELLDEX PATENT RIGHTS

 

*

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TRANSITION AND DEVELOPMENT PLANS

 

(attached)

 

*

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

STOCK PURCHASE AGREEMENT

 

(Not attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF PRESS RELEASE

 

(Not attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

REDACTED AGREEMENT

 

(attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

* CONSENT TO ASSIGNMENT

 

(Not attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

(Not attached)

 

--------------------------------------------------------------------------------


 

Schedule 4.6(b)

 

*

 

--------------------------------------------------------------------------------


 

Schedule 7.2

 

Patent Prosecution

 

*

 

--------------------------------------------------------------------------------


 

Schedule 9.1(c)

 

Patent Representations and Warranties

 

*

 

--------------------------------------------------------------------------------


 

Schedule 9.1(f)

 

Celldex Research Arrangements

 

*

 

Schedule 13.1

 

Celldex Indemnification

 

*

 

--------------------------------------------------------------------------------